tcmemo_2009_80 united_states tax_court peter ackerman and joanne leedom-ackerman petitioners v commissioner of internal revenue respondent docket nos filed date george w connelly jr linda s paine and pamela e powers for petitioners christopher a fisher and richard s bloom for respondent table of contents findings_of_fact background peter ackerman perry lerner don ackerman jason ackerman jeffrey deutschman somerville s trust and certain other entities that it owned deena patriarca rockport advisors crown capital petitioners’ tax returns notices of deficiency claimed business_expense deductions claimed deduction for the protection of business reputation funds advanced to ecc book and tax treatment of the dollar_figure of advanced funds by somerville and by santa monica claimed losses with respect to isi claimed theft_loss deduction accuracy-related_penalty under sec_6662 opinion burden_of_proof evaluation of evidence on which petitioners rely testimonial evidence mr ackerman’s testimony mr lerner’s testimony don ackerman’s testimony jason ackerman’s testimony mr deutschman’s testimony ms patriarca’s testimony mr braddock’s testimony mr levinton’s testimony documentary_evidence claimed business_expense deductions petitioners’ cost_company or agency argument petitioners’ compensation argument claimed deduction for the protection of business reputation claimed losses with respect to isi claimed theft_loss deduction - - accuracy-related_penalty under sec_6662 appendix a appendix b memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in an addition under sec_6651 to and accuracy-related_penalties under sec_6662 on petitioners’ federal_income_tax tax_year deficiency dollar_figure big_number big_number big_number big_number addition_to_tax under sec_6651 accuracy-related_penalty under sec_6662 -- -- -- -- -- -- dollar_figure -- dollar_figure dollar_figure the issues remaining for decision are are petitioners entitled for each of their taxable years and to deduct certain claimed business_expenses under sec_162 we hold that they are not 1all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure 2issues and set forth below are affirmative issues that petitioners raised in the pleadings and that do not relate to any determinations in the notices of deficiency are petitioners entitled for their taxable_year to deduct under sec_162 certain funds that they claim peti- tioner peter ackerman advanced to a certain corporation in order to protect his business reputation we hold that they are not is a certain loss with respect to a company in which petitioner peter ackerman indirectly owned an interest a passive_activity_loss within the meaning of sec_469 for each of petitioners’ taxable years and we hold that it is are petitioners entitled for their taxable_year to deduct a claimed theft_loss under sec_165 we hold that they are not are petitioners liable for each of their taxable_year sec_2002 and for the accuracy-related_penalty under sec_6662 we hold that they are findings of fact3 some of the facts have been stipulated and are so found except as stated below petitioners resided in washington d c at the time they filed the petition in each of these cases 3we found the record in these cases to have been not well developed inconclusive and or not reliable in many respects including certain material respects although the gaps in the record are substantial in many instances and therefore our findings_of_fact are incomplete and or disconnected in those instances we have not undertaken to note every instance in which the record does not contain reliable evidence that would have enabled us to find all the facts relevant to our deciding the issues presented background peter ackerman petitioner peter ackerman mr ackerman received a bache- lor’s degree from colgate university and a master’s degree in law and diplomacy and a ph d degree from the fletcher school of law and diplomacy of tufts university fletcher school from the mid-1970s until date drexel burnham lambert drexel employed mr ackerman in various positions the first position that mr ackerman held at drexel was assistant to the president from to mr ackerman was in charge of drexel’s so-called special projects group as head of that group mr ackerman worked on inter alia the restructuring and the financing of various businesses drexel received various types of fees equity interests and investment opportunities in connection with its special projects work in early mr ackerman moved to london england lon- don where he became a visiting scholar at the international institute for strategic studies a premier think tank that concentrated on issues relating to international security while living in london mr ackerman registered with english authorities as a person undertaking a business and formed owned 4while at drexel mr ackerman worked on inter alia the restructuring of penn central railroad and resorts international and the formation and the financing of a company for the purpose of taking over a certain other company that operated supermar- kets with petitioner joanne leedom-ackerman ms ackerman and served as the director of a company known as rockport capital limited the principal activity of that company was providing certain consulting services from to ms ackerman owned a company known as rockport consultants inc rockport consultants that was incorporated as a delaware corporation on date and that filed an election to be taxed as an s_corporation on or about date rockport consultants was engaged in the business of providing certain consulting services while resid- ing in london mr ackerman served as the director of rockport consultants and acted on behalf of that company in providing certain consulting services the consulting services that rockport consultants provided included certain consulting ser- vices provided to saatchi saatchi company plc saatchi saatchi with respect to inter alia its financing and its capital structure in exchange for those services rockport consultants received from saatchi saatchi fees of more than dollar_figure million on or about date rockport consultants changed its name to rockport financial inc rockport financial during each of rockport financial’s taxable years and ms ackerman was its sole stockholder at the end of mr ackerman left london and returned to the united_states thereafter as discussed in more detail below mr ackerman became interested in and explored various investment opportunities during each of the years and the years at issue mr ackerman devoted to percent of his time to social and charitable causes for example mr ackerman served on the respective boards of care and freedom house and as chairman of the fletcher school perry lerner while mr ackerman was living in london he met perry lerner mr lerner mr lerner received a bachelor’s degree from claremont mckenna college and a law degree from harvard univer- sity from approximately to mr lerner practiced law as a tax attorney with the law firm of o’melveny myers llp o’melveny myers in that capacity mr lerner represented mr ackerman with respect to various legal matters around mr lerner resigned from o’melveny myers in order to provide certain legal services for mr ackerman on a full-time basis 5as discussed below on or about date rockport financial changed its name to rockport capital inc rockport capital in date mr lerner formed rockport advisors inc rockport advisors in date he formed crown capital group inc crown capital as discussed in more detail below mr lerner used rockport advisors and crown capital in order to provide certain services with respect to certain investment opportunities that mr ackerman wanted to explore and or pursue don ackerman don ackerman is the older brother of mr ackerman from around to around the end of don ackerman managed the business operations of economy color card inc ecc a supplier of wallpaper sample books and sample cards for paint rugs and wood pieces jason ackerman jason ackerman is the son of don ackerman and the nephew of mr ackerman jason ackerman received an undergraduate degree in economics and business management from boston university beginning around jason ackerman worked as an investment banker for about a year at drexel and for about seven years at donaldson lufkin jenrette while serving as an invest- ment banker jason ackerman worked on several business deals that involved the formation of companies for the purpose of taking over certain other companies that operated supermarkets jeffrey deutschman jeffrey deutschman mr deutschman received a bachelor’s degree in history and economics from columbia university and a master’s degree in business administration from the graduate school of management of the university of california los an- geles from through mr deutschman worked for or was a partner in various private equity firms mr deutschman first met mr ackerman in while mr ackerman was working for drexel at that time mr deutschman had been working for a private equity firm for which drexel had been interested in financing an acquisition somerville s trust and certain other entities that it owned during each of the years at issue mr ackerman was treated as the owner of somerville s trust a so-called grantor_trust under sec_671 for all relevant taxable years of petition- ers all of the income deductions and credits of somerville s trust were includible in the computation of their taxable_income and credits during each of the years at issue mr lerner was the trustee of somerville s trust and was fully empowered to transfer or invest its assets on or about date rockport financial changed its name to rockport capital during each of the years at issue somerville s trust was the sole stockholder of rockport capital pursuant to a limited_liability_company agreement dated date rockport capital and mr lerner formed santa monica pictures llc santa monica since its formation santa monica has been subject_to the unified partnership provisions of sec_6221 through on date somerville s trust became a member of and received a 882-percent profits interest in santa monica during and thereafter the members of santa monica were somerville s trust rockport capi- tal and mr lerner pursuant to a limited_liability_company agreement dated date somerville s trust formed somerville llc somerville from its formation until date somerville s trust was the sole member of somerville on decem- ber somerville s trust contributed its interest in somerville to santa monica and santa monica became and has remained the sole member of somerville 6the record does not disclose when or how somerville s trust acquired its interest in rockport capital 7somerville was a disregarded_entity under sec_301 a and a and b ii proced admin regs and was not required to file a tax_return for any of the years at issue nonetheless as discussed in more detail below it prepared form_1065 u s return of partnership income form_1065 for each of those years deena patriarca from until date drexel employed deena patriarca ms patriarca as an assistant to mr ackerman shortly thereafter rockport capital or one of its predecessors employed her during each of the years at issue ms patriarca handled the bookkeeping accounting payroll and similar functions for rockport capital and the bookkeeping for somerville s trust rockport advisors as discussed above in date mr lerner formed rockport advisors which was located in washington d c during 8for several months after ms patriarca left drexel she provided certain unidentified services for mr ackerman in his personal capacity 9the record is very sparse as to the activities of rockport advisors during each of the years at issue the record however does establish that as of date somerville s trust was a member of and had agreed to make capital contributions totaling dollar_figure million to cumberland investment partners llc cumberland investment the purpose of cumberland investment was to invest in securities and other similar investments and on date rockport advisors agreed to provide certain unidentified administrative services to cumberland investment the record also establishes that on date rockport advisors and two individuals entered into an employment agreement rockport advisors employment agreement under which rockport advisors was to and did employ those two individuals two rockport advisors employees that agreement provided that somerville s trust was to bear the costs of the services per- formed by the two rockport advisors employees on behalf of rockport advisors the rockport advisors employment agree- ment further provided the following mechanism by which somerville s trust was to recoup those costs continued each of the years at issue mr lerner was the sole owner of rockport advisors at all relevant times rockport advisors maintained books_and_records had employees and generated income rockport advisors filed form_1120 u s_corporation income_tax return form_1120 for each of its taxable years and dollar_figure in each of those returns rockport advisors showed its business activity as advisory services and its product or service as consulting in form_1120 for its taxable_year rockport advisors reported total income of dollar_figure total deductions of dollar_figure and a loss of dollar_figure in form_1120 for its taxable_year rockport advisors reported total income of dollar_figure total deductions of dollar_figure and a loss of dollar_figure in form continued to allow somerville s trust to recoup these costs the two rockport advisors employees were to cause to be paid to somerville s trust of any performance-based fees they receive in the future while employed by rockport advisors from clients other than cumberland investment until somerville s trust has received an amount equal to the unrecovered balance in its recoupment account the record further establishes that in and the two rockport advisors employees caused dollar_figure and dollar_figure respectively to be paid to rockport advisors in order for somerville s trust to recoup the costs that it had incurred with respect to the services performed by them 10the record does not disclose whether rockport advisors filed form_1120 for any of the other taxable years at issue for its taxable_year rockport advisors reported total income of dollar_figure total deductions of dollar_figure and taxable_income of dollar_figure crown capital as discussed above in date mr lerner formed crown capital which was located in new york city on or about date crown capital filed an election to be taxed as an s_corporation at all relevant times mr lerner owned percent and petitioners’ nephew jason ackerman owned percent of crown capital crown capital never issued any of its stock to mr ackerman at all relevant times crown capital maintained books_and_records had employees and generated incomedollar_figure as discussed below during at least certain of the years at issue crown capital provided certain services including consultation advice and direct management assistance with respect to operations strategic planning and financing to certain companies in which mr ackerman indirectly invested in exchange for those services those companies agreed to pay certain manage- ment fees to crown capital 11from until early sheila innes an employee of crown capital maintained crown capital’s books_and_records around early crown capital began winding down its business operations and shipped its books_and_records to ms patriarca mr ackerman whose reputation in finance far exceeded the respective reputations of the employees of crown capital was involved in the hiring of crown capital’s employees in that he told crown capital whom to hire or consented to its hiring of certain employees by the end of crown capital had about employees including mr lerner jason ackerman and don ackermandollar_figure in mr deutschman joined crown capital and served as its managing director it was mr deutschman’s under- standing that crown capital was established to provide certain services regarding the various companies in which mr ackerman invested or intended to invest mr lerner jason ackerman and mr deutschman were the key employees of crown capital mr ackerman negotiated the respec- tive salaries that crown capital was to pay to those key employ- ees crown capital filed form_1120 for its taxable_year and form_1120s u s income_tax return for an s_corporation form_1120s for each of its taxable years and dollar_figure in each 12the record does not disclose when don ackerman began working for crown capital we presume that shortly after don ackerman stopped managing the operations of ecc which was sometime around the end of he began working for crown capital 13the record does not disclose whether crown capital filed form_1120s for any of the other taxable years at issue of those returns crown capital showed its business activity as consulting and its product or service as investment advice in form_1120 for its taxable_year crown capital reported total income of dollar_figure total deductions of dollar_figure and taxable_income of dollar_figure in form_1120s for its taxable_year crown capital reported total income of dollar_figure total deductions of dollar_figure and ordinary_income from trade_or_business activities of dollar_figure in form_1120s for its taxable_year crown capital reported total income of dollar_figure total deductions of dollar_figure and ordi- nary income from trade_or_business activities of dollar_figure petitioners’ tax returns petitioners jointly filed form_1040 u s individual_income_tax_return joint_return for each of their taxable years and petitioners included schedule c profit or loss from busi- ness schedule c as part of the joint_return sched- ule c the joint_return schedule c the joint_return schedule c the joint_return schedule c and the joint_return schedule c in each of those schedules petitioners showed the principal business or profession including product or service as investments and banking and the business name as peter ackerman petitioners also included schedule e supplemental income and loss schedule e as part of the joint_return the joint_return the joint_return the joint_return and the joint_return in each of those schedules petitioners reported inter alia somerville s trust’s allocable share of any income or loss including any dividend income from each of the limited_liability companies in which that trust directly or indirectly investeddollar_figure notices of deficiency on date respondent issued to petitioners a notice_of_deficiency with respect to their taxable years and notice for and on date respondent issued to petitioners a notice_of_deficiency with respect to their taxable_year sec_2002 and notice for and claimed business_expense deductions during the years at issue various individuals and companies sought mr ackerman’s advice with respect to certain projects that those individuals and companies were considering mr 14for convenience instead of referring to what was reported by petitioners as somerville s trust’s allocable share of any income or loss including any dividend income from each of the limited_liability companies in which that trust directly or indirectly invested we shall generally refer only to the tax reporting by those limited_liability companies which are involved in certain of the issues presented and in which somerville s trust was a direct or indirect investor ackerman and crown capital’s key employees namely mr lerner jason ackerman and mr deutschman examined each of those pro- jects in order to determine whether it was a project that mr ackerman wanted to pursue mr ackerman and crown capital’s key employees namely mr lerner jason ackerman and mr deutschman examined a total of about six to ten potential pro- jects for every project that mr ackerman decided to pursue it was mr ackerman who determined which employees of crown capital were to work on the projects that he wanted to pursue during the years at issue mr ackerman pursued at least five major projects major projects dollar_figure as discussed in more detail below each of those projects pertained to a company in which mr ackerman indirectly made a substantial investmentdollar_figure as part of its business crown capital provided certain due 15except for a project that pertained to a company that purchased cellular phone spectrum licenses and that was facing financial difficulty the record does not disclose the number or the nature of any projects other than the five major projects that mr ackerman may have explored and or pursued during the years at issue 16mr ackerman did not directly own an interest in any of the companies to which the major projects pertained instead as discussed in more detail below mr ackerman invested in each of those companies through one or more entities in which he directly or indirectly owned a substantial interest such as somerville s trust somerville and santa monica although mr ackerman did not directly own an interest in any of the companies to which the major projects pertained in discussing those projects we shall sometimes for convenience not describe mr ackerman’s investments and ownership interests in those companies as indirect invest- ments and indirect ownership interests diligence services in connection with the major projects and monitored the progress of mr ackerman’s respective invest- ments in the companies to which those projects pertained mr ackerman maintained no books_and_records with respect to the projects that he pursued during the years at issue nor did he have any employees or lease agreements with respect to those projects one major project that mr ackerman pursued involved the financing of a resort theater business on a date not disclosed by the record mr lerner introduced mr ackerman to an individ- ual resort theater developer who had been in the process of acquiring a small chain of movie theaters located in certain resort areas and who had been having difficulty financing those acquisitions on date santa monica virtually all of which mr ackerman owned indirectly invested dollar_figure million in resort theaters of america inc resort theaters in exchange for a 100-percent ownership_interest in resort theaters on the same date crown capital entered into a management services agreement with resort theaters resort theaters management service agree- ment pursuant to that agreement in exchange for certain fees to be paid_by resort theaters to crown capital crown capital was to provide to resort theaters certain management services in- cluding consultation advice and direct management assistance to resort theaters with respect to operations strategic planning financing and other aspects of the business of resort theaters on certain dates not disclosed by the record crown capital and mr ackerman assisted the resort theater developer in obtain- ing certain financing for resort theatersdollar_figure the business operations of resort theaters were ultimately unsuccessful and it did not pay to crown capital any of the fees required by the resort theaters management service agreement santa monica reported in form_1065 for its taxable_year a long-term_capital_loss of dollar_figure million with respect to its investment in resort theatersdollar_figure another major project that mr ackerman pursued involved the formation of an investment management company mr ackerman learned of that project through jay regan mr regan whom mr ackerman had known for many years on a date not disclosed by the record in or shortly before mr regan introduced mr ackerman to marek fludzinski mr 17the record does not disclose whether mr ackerman assisted resort theaters in obtaining financing before or after santa monica invested in that company 18in form_1065 for its taxable_year santa monica reported with respect to its investment in resort theaters that it had acquired its interest in resort theaters on date its basis in that interest was dollar_figure million and it had sold that interest on date in that form santa monica made no entry in the column headed sales_price with respect to the interest in resort theaters that it reported it had sold fludzinski mr fludzinski had been managing a fund for a large investment_partnership and wanted to leave that partnership in order to start his own investment management business from to mr ackerman assisted mr fludzinski in an undisclosed manner in forming thales fund management llc thales fund man- agement which was to be the manager of an investment_company called thales fund lp thales fund mr ackerman asked mr lerner to provide assistance with respect to certain of the legal matters pertaining to the formation of thales fund management on a date not disclosed by the record mr ackerman and mr regan made investments of dollar_figure million and dollar_figure million respectively with respect to the project involving the creation of thales fund managementdollar_figure another major project that mr ackerman pursued involved starting a towel manufacturing business in mexico for davidson cotton holding corp davidson cotton mr ackerman 19the record does not establish what ultimately happened to the investment of dollar_figure million that mr ackerman made with respect to the project involving the creation of thales fund management nor does the record establish the specific entity or entities in which or through which mr ackerman made that investment however somerville reported in form_1065 distributive shares of taxable_income generated by the operations of thales fund management and thales capital llc thales capital for each of somerville’s taxable years through and thales fund for each of somerville’s taxable years and we presume from somerville’s form_1065 for each of its taxable years through that mr ackerman made his investment of dollar_figure million through somerville learned of that project through his brother don ackerman shortly after don ackerman began working for crown capital on date mr ackerman invested in davidson cottondollar_figure on the same date crown capital entered into a manage- ment services agreement with davidson cotton davidson cotton management services agreement pursuant to that agreement in exchange for certain fees to be paid_by davidson cotton to crown capital crown capital was to provide to davidson cotton certain executive management services including consultation advice and direct management assistance with respect to opera- tions strategic planning financing and other aspects of the business of davidson cotton on certain dates not disclosed by the record the key em- ployees of crown capital namely mr lerner jason ackerman and mr deutschman and mr ackerman assisted davidson cotton in starting a towel manufacturing business in mexico the business operations of davidson cotton were ultimately unsuccessful and the company was liquidated davidson cotton was able to pay to crown capital only a portion of the fees required by the davidson cotton management services agreementdollar_figure 20our detailed findings_of_fact with respect to mr ackerman’s investment in davidson cotton are set forth in the attached appendix a which is incorporated herein 21the record does not disclose what ultimately happened to mr ackerman’s investment in davidson cotton another major project that mr ackerman pursued involved assisting a company known as equity marketing inc equity marketing in making certain unidentified acquisitions in early equity marketing through one of mr ackerman’s former colleagues at drexel approached mr ackerman and asked him to make an investment in the company and to provide advice with respect to the acquisitions that equity marketing was seek- ing to make mr ackerman asked jason ackerman mr deutschman and mr lerner to perform certain due diligence services in order to determine whether equity marketing was a company in which mr ackerman should invest sometime before date mr ackerman decided to invest in equity marketing through somerville and on that date mr ackerman made that investment discussed in more detail below from to mr ackerman provided certain advice to equity marketing regarding the acquisitions that it was seek- ing to make on date somerville formed crown acquisition partners llc crown acquisition partners on date crown acquisition partners entered into a securities purchase agreement equity marketing securities purchase agreement with equity marketing that agreement provided that on date equity marketing was to sell to crown acquisition for 22equity marketing was a marketing advertising agency lo- cated in los angeles cal dollar_figure certain shares of series a preferred_stock in equity marketing certain warrants to purchase certain shares of series b preferred_stock in equity marketing and certain warrants to purchase certain shares of series c preferred_stock in equity marketing the equity marketing securities purchase agreement also provided that as soon as practicable equity marketing was to sell to crown acquisition partners for dollar_figure certain additional shares of series a preferred_stock in equity marketing certain warrants to purchase certain additional shares of series b preferred_stock in equity marketing and certain warrants to purchase certain addi- tional shares of series c preferred_stock in equity marketing as part of its agreement to sell to crown acquisition part- ners certain shares of stock in equity marketing and certain warrants to purchase certain other shares of stock in equity marketing equity marketing agreed to pay to crown acquisition partners or any of its affiliates including crown capital a total commitment fee of dollar_figure in quarterly installments of dollar_figure as required by the equity marketing securities purchase agreement from date to date equity marketing paid to crown capital that dollar_figure commitment fee in quarterly installments of dollar_figure on date crown acquisition partners changed its name to crown emak partners llc crown emak partners on a date not disclosed by the record somerville contributed its interest in crown emak partners to crown emak investments llc crown emak investments dollar_figure as of date the members of crown emak investments were somerville crown emak holdings llc crown emak holdings and j rothschild nominees guernsey limiteddollar_figure crown emak investments issued to somerville schedule_k-1 partner’s share of income credits deductions etc schedule k- for each of somerville’s taxable years through each of those schedules showed dividend income paid_by equity 23as of date the members of crown emak partners were crown emak investments allen ba mr ba chris calise mr calise and ken squire mr squire mr ba mr calise and mr squire were employed by crown capital when they became members of crown emak partners crown emak investments which was the managing member of crown emak partners owned a percent interest in crown emak partners which it had received in exchange for its contribution to crown emak partners of dollar_figure 24somerville owned a 96-percent interest in crown emak investments which it had received in exchange for its contribu- tion to crown emak investments of dollar_figure and its interest in crown emak partners valued at dollar_figure crown emak holdings owned a 04-percent interest in crown emak investments which it had received in exchange for its contribution to crown emak investments of dollar_figure j rothschild nominees guernsey limited owned the remaining 20-percent interest in crown emak investments which it had received in exchange for its contribu- tion to crown emak investments of dollar_figure million as of date the members of crown emak holdings were somerville jason ackerman mr deutschman mr lerner mr squire michael leraris mr leraris suneel kaji mr kaji and j rothschild nominees guernsey limited jason ackerman mr deutschman mr lerner mr squire mr leraris and mr kaji were employees of crown capital when they became members of crown emak holdings marketing to crown emak partners with respect to the preferred_stock that crown emak partners had acquired pursuant to the equity marketing securities purchase agreement that dividend income was the only income reported in the schedule_k-1 that crown emak investments issued to somerville for each of somerville’s taxable_year sec_2001 through dollar_figure crown emak holdings issued to somerville schedule_k-1 for each of somerville’s taxable years through each of those schedules showed dividend income paid_by equity marketing to crown emak partners with respect to the preferred_stock that crown emak partners had acquired pursuant to the equity marketing securities purchase agreementdollar_figure another major project that mr ackerman pursued involved starting an internet grocery business the initial concept of 25the respective schedules k-1 that crown emak investments issued to somerville for somerville’s taxable_year sec_2001 through are part of the record the respective schedules k-1 that crown emak investments issued to somerville for somerville’s taxable years and are not part of the record thus we do not know whether there was any income reported in any of those schedules other than the dividend income paid_by equity marketing to crown emak partners with respect to the preferred_stock that crown emak partners had acquired pursuant to the equity marketing securities purchase agreement 26the respective schedules k-1 that crown emak holdings issued to somerville for somerville’s taxable years through are not part of the record thus we do not know whether there was any income reported in any of those schedules other than the dividend income paid_by equity marketing to crown emak partners with respect to the preferred_stock that crown emak partners had acquired pursuant to the equity marketing securities purchase agreement that business originated with jason ackerman beginning around mr ackerman crown capital under the leadership of jason ackerman and joe fedele a supermarket executive hired by mr ackerman and crown capital spent approximately two years in creating a business plan for an internet grocery business around mr ackerman crown capital and or joe fedele formed fresh direct holdings inc fresh direct to operate that business from the formation of fresh direct until early mr ackerman served as chairman of the board_of directors of fresh direct in early mr ackerman resigned as chairman of that board but continued to serve as a member thereofdollar_figure on a date not disclosed by the record mr ackerman invested in fresh direct by purchasing percent of the shares of stock in that corporation for a penny a share thereafter mr ackerman contributed at least certain of those shares to crown fresh direct llc crown fresh direct that had been formed by somerville on march dollar_figure 27in rick braddock mr braddock became the chairman of the board_of directors of fresh direct on a date not dis- closed by the record before the date on which mr braddock became the chairman of that board he had invested in and entered into an agreement to provide certain consulting services to fresh direct 28our detailed findings_of_fact with respect to the owner- ship of crown fresh direct and certain other related entities are set forth in the attached appendix b which is incorporated herein on a date not disclosed by the record before date c gregory earls mr earls a well-known businessman in wash- ington d c whom mr ackerman had known since or informed mr ackerman that he had certain clients that would be interested in investing in fresh direct thereafter mr earls and mr ackerman each attempted to raise funds for that corpora- tion mr ackerman successfully raised a substantial amount of funds for fresh direct mr earls advised mr ackerman to place those funds in an escrow account in the name of mr earls which mr ackerman did we shall refer to the funds that mr ackerman raised for fresh direct and placed into that escrow account as the fresh direct investor funds in escrow on date crown capital and fresh direct entered into a management services agreement fresh direct management services agreement and on date they entered into an amended and restated management services agreement fresh direct amended management services agreement pursuant to those agree- ments crown capital was to provide to fresh direct advisory and consulting services in relation to the affairs of fresh direct in connection with strategic financial planning and other services in- cluding without limitation advisory and consulting services relating to the selection supervision and retention of independent auditors the selection re- tention and supervision of outside legal counsel and the selection retention and supervision of investment bankers or other financial advisors or consultants 29mr ackerman met mr earls when mr ackerman’s son was in the same class at harvard university as mr earls’s daughter in exchange for the services that crown capital provided to fresh direct fresh direct paid to crown capital the fees required by the fresh direct management services agreement and the fresh direct amended management services agreement during each of the years at issue mr ackerman through somerville s trust made payments to crown capital of the funds that crown capital requested in order to assist it in carrying on its business activitiesdollar_figure the total amount of payments that mr ackerman made to crown capital during each of those years was year total_payment 1dollar_figure big_number big_number big_number big_number 1of the dollar_figure that mr ackerman paid to crown capital during dollar_figure pertained to a failed attempt to establish an insurance_company 2of the dollar_figure that mr ackerman paid to crown capital during dollar_figure pertained to certain unidentified aban- doned projects 3of the dollar_figure that mr ackerman paid to crown capital during dollar_figure pertained to certain unidentified abandoned projects the practice that crown capital followed in requesting funds from mr ackerman was to send an invoice for the funds requested to ms patriarca who as discussed above handled the bookkeep- 30the record does not establish how crown capital treated for book and tax purposes the payments that mr ackerman made to it during each of the years at issue ing for somerville s trustdollar_figure after obtaining mr ackerman’s approval ms patriarca had the funds requested sent to crown capital during each of petitioners’ taxable years and mr ackerman made payments to rockport advisors of certain funds that it requesteddollar_figure the total amount of payments that mr ackerman paid to rockport advisors during each of those years was year total_payment dollar_figure big_number big_number big_number during each of the years at issue mr ackerman did not provide advisory services with respect to the major projects in 31the invoices that crown capital sent to ms patriarca are not part of the record 32the record not establish how rockport advisors treated for book and tax purposes the payments that mr ackerman made to it during each of petitioners’ taxable years and however we note that the amount of gross_receipts or sales that rockport advisors reported in its form_1120 for its taxable_year is equal to the total amount of the payments that mr ackerman made to rockport advisors during that year as for petitioners’ taxable_year rockport advisors booked the total amount of the payments that mr ackerman made to it during that year as advisory fee income and rockport advisors re- ported that amount as gross_receipts or sales in its form_1120 for that year 33the record does not disclose any other information regard- ing mr ackerman’s payments to rockport advisors during and nor does the record disclose whether mr ackerman made any payments to rockport advisors during petition- ers’ taxable_year exchange for a fee or a commission or with the purpose of selling his interests in the respective companies involved in those projects in the ordinary course of any business of his nor did mr ackerman provide advisory services with respect to the major projects during any of those years in exchange for any other compensation other than the normal investor’s return as discussed above in petitioners’ schedule c for each of the years at issue petitioners showed the principal business or profession including product or service as investments and banking and the business name as peter ackerman mr ackerman maintained no books_and_records with respect to the activity reflected in each of those schedules in the schedule c petitioners reported no income in part i and claimed dollar_figure as other expenses in part ii consisting of payments of dollar_figure to crown capital dollar_figure to rockport advisors and dollar_figure to nevada media partners in that schedule petitioners claimed a net_loss of dollar_figure in determining the taxable_income reported in the joint_return petitioners deducted that net_loss in the schedule c petitioners reported no income in part i and claimed dollar_figure as other expenses in part ii consisting of payments of dollar_figure to crown capital and dollar_figure to rockport advisors in that schedule petitioners claimed a net_loss of dollar_figure in determining the taxable_income reported in the joint_return petitioners deducted that net_loss in the schedule c petitioners reported no income in part i and claimed dollar_figure as other expenses in part ii consisting of dollar_figure of expenses for a book that mr ackerman had coauthored on nonviolent resistance34 mr ackerman’s book on nonviolent resistance and payments of a dollar_figure to crown capital and b dollar_figure to rockport advisors in that schedule petitioners claimed a net_loss of dollar_figure in determining the taxable_income reported in the joint_return petitioners deducted that net_loss in the schedule c petitioners reported no income in part i and claimed dollar_figure as other expenses in part ii consisting of payments of dollar_figure to crown capital and dollar_figure to rockport advisors in that schedule petitioners reported a net_loss of dollar_figure in determining the taxable_income reported in the joint_return petitioners deducted that net_loss in the schedule c petitioners reported no income in part i and claimed dollar_figure million as other expenses in part ii consisting of a payment of that amount to crown capital in that schedule petitioners reported a net_loss of dollar_figure million in 34the dollar_figure of expenses pertaining to mr ackerman’s book on nonviolent resistance consisted of expenses for certain research and publicity and an unidentified book purchase determining the taxable_income reported in the joint_return petitioners deducted that net_loss in the notice for and and the notice for and collectively the notices respondent determined that the other expenses that petitioners claimed in sched- ule c are not attributable to an active trade_or_business under sec_162 those expenses are deductible as expenses related to the production_or_collection_of_income under sec_212 subject_to the percent floor for miscellaneous deductions and therefore petitioners should have reported those expenses in schedule a--itemized deductions schedule a instead of schedule cdollar_figure claimed deduction for the protection of business reputation in the maternal grandfather of don ackerman and of mr ackerman started a business that was the predecessor of ecc in the father of don ackerman and of mr ackerman incorporated ecc a supplier of wallpaper sample books and sample cards for paint rugs and wood pieces around when the grandfather the father and the uncle of don ackerman and of mr ackerman 35with respect to the payment of dollar_figure to nevada media partners that petitioners deducted in the schedule c the parties agree that that payment constituted a capital expendi- ture they further agree that that dollar_figure should not have been deducted in the schedule c but should have been included as part of somerville s trust’s basis in its interest in santa monica developed certain health problems don ackerman took over the management of ecc funds advanced to ecc during the early 1990s ecc operated a successful business it generated annual revenue of approximately dollar_figure million and had approximately big_number employees by at a time when don ackerman and jason ackerman owned ecc that company faced dire financial circumstances that were due in large part to a reduced need for wallpaper sample books on a date in not disclosed by the record before may don ackerman approached his brother mr ackerman and informed him that ecc was unable to meet its payroll obligations that ecc and or don ackerman had accrued a substantial amount of bank debt and that ecc and don ackerman might have to commence a bankruptcy proceeding mr ackerman who was not a stockholder guarantor em- ployee or officer of ecc decided to advance certain funds to ecc on the dates indicated mr ackerman through somerville s trust advanced to ecc the following amounts totaling dollar_figure dollar_figure of advanced funds 36the record does not disclose when don ackerman and jason ackerman acquired their respective stock interests in ecc 37although mr ackerman advanced a total of dollar_figure to ecc through somerville s trust in discussing mr ackerman’s advancing those funds we shall sometimes for convenience not continued date amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number ecc never repaid the funds that mr ackerman advanced to it around the time in mr ackerman had decided to advance and was advancing dollar_figure to ecc a decision had been made to form international service investors llc isi international service group llc isg and international service group hold- ings llc isgh in order to continue the operations of ecc in modified formdollar_figure around the same time mr ackerman also decided continued indicate that mr ackerman advanced those funds through somerville s trust 38isi isg and isgh were formed on the following dates entity isi isg isgh date of formation 39the parties generally refer to isi isg and isgh as the international group in describing the activities of the international group in their stipulation of facts the parties do not make clear whether each of the three companies making up the international group engaged in those activities it appears from the record that isg was the only company engaged in manufacturing continued to make and was making through somerville an investment of dollar_figure in the international group by investing that amount in isidollar_figure those funds enabled isi and the other companies making up the international group to conduct their operations as of date somerville owned a 98-percent interest ecc owned a 1-percent interest and new cumberland corporation inc new cumberland owned a 1-percent interest in isi in exchange for the 1-percent interest in isi that ecc owned as of date ecc contributed all of its assets discussed below totaling dollar_figure but none of its liabili- ties to isidollar_figure as of date isi owned a 1-percent interest and isgh in which isi owned a 75-percent interest owned a 99-percent interest in isg continued operations when referring to one or more of the companies making up the group that the parties refer to as the interna- tional group we shall sometimes for convenience use the termi- nology that the parties use 40the record does not disclose the specific date in on which somerville invested dollar_figure in isi 41at all relevant times don ackerman owned new cumberland 42as of date isi was the sole stockholder of ecc the record does not disclose how or the specific date on which isi acquired its stock interest in ecc 43as of date jason ackerman and mr deutschman each owned a 7-percent interest new cumberland owned a percent interest and crown capital owned a 25-percent interest in isgh included in the assets that ecc contributed to isi were a substantial but undisclosed amount of cash substantial amounts of inventory certain accounts_receivable certain intangible assets in the form of customer relationships certain employee relationships certain leasehold interests and substantial amounts of machinery and equipment that ecc had used in the production of sample cards and packaging projects the assets that ecc contributed to isi assisted the international group in continuing the operations of ecc in modified form after the international group was formed and received from mr ackerman through somerville over dollar_figure million and from ecc over dollar_figure million of assets the international group made certain fundamental changes to ecc’s business model and continued ecc’s business in modified form for example the international group engaged in the manufacture of pokemon cards and the business of creating packaging for various companies from at least through mr deutschman managed the day-to-day business operations of the international group from the international group’s offices in new jersey at all relevant times the international group carried out its operations in new jersey new york city texas and or mexico in at least certain of the manufacturing operations of the international group were moved from new jersey to mexico book and tax treatment of the dollar_figure of advanced funds by somerville and by santa monica at the direction of mr lerner somerville s trust booked the dollar_figure of advanced funds as a loan from somerville s trust to ecc consistent with somerville s trust’s treatment of the dollar_figure of advanced funds in its books ecc booked those funds as a loan from somerville s trust to ecc in schedule l balance sheets per books schedule l of form_1120 for each of its taxable years ended date schedule l and date ecc included the dollar_figure of advanced funds as part of its other liabilities dollar_figure in schedule m-1 reconcili- ation of income loss per books with income per return of form_1120 for its taxable_year ended date ecc included the dollar_figure of advanced funds as book income from the cancel- lation of debt on date somerville s trust contributed to somerville a loan receivable contributed loan receivable with respect to the dollar_figure of advanced funds somerville s trust’s basis in its interest in somerville included the value of that loan receivable and the contributed loan receivable was among the assets held by somerville when somerville s trust contributed its interest in somerville to santa monica on decem- ber 44in the schedule l ecc incorrectly identified the amount of the ecc funds as dollar_figure instead of dollar_figure in schedule l of form_1065 that it prepared but did not file for each of its taxable years and somerville included the contributed loan receivable as part of its other current_assets in form_1065 that it prepared but did not file for its taxable_year somerville claimed an ordinary_loss from trade_or_business activities of dollar_figure somerville’s claimed ordinary_loss in calcu- lating that loss somerville deducted a bad_debt of dollar_figure with respect to the contributed loan receivable on date santa monica which owned all of somerville filed form_1065 for its taxable_year in that form santa monica claimed an ordinary_loss from trade_or_business activities of dollar_figure santa monica’s claimed ordinary_loss that ordinary_loss that santa monica claim- ed included somerville’s claimed ordinary lossdollar_figure santa monica’s claimed ordinary_loss was allocated as follows dollar_figure percent to somerville s trust percent to rockport 45see supra note 46the parties stipulated that santa monica’s claimed ordinary_loss included an ordinary_loss in the amount of dollar_figure from somerville llc that stipulation is clearly contrary to the facts that we have found are established by the record and we shall disregard it see 93_tc_181 the record establishes and we have found that santa monica’s claimed ordinary_loss included somerville’s claimed ordinary_loss of only dollar_figure capital and percent to perry lernerdollar_figure in schedule e of their joint_return petitioners reported somerville s trust’s and rockport capital’s respective allocable shares of santa monica’s claimed ordinary lossdollar_figure on or about date petitioners and respondent executed form_872 consent to extend the time to assess tax form_872 in which they consented to extend to date the time within which to assess petitioners’ tax for their taxable_year that form_872 did not provide that it applied to any_tax of petitioners attributable to the partnership items of santa monica santa monica did not execute form 872-p consent to extend the time to assess tax attributable to partnership items with respect to its taxable_year in the second amended petition at docket no petitioners alleged as an affirmative issue that the dollar_figure of advanced funds is deductible under sec_162 for peti- tioners’ taxable_year 47before santa monica somerville and petitioners did not claim any deductions with respect to the dollar_figure of advanced funds 48the record does not disclose whether mr lerner reported in his tax_return for his taxable_year his allocable share of santa monica’s claimed ordinary_loss claimed losses with respect to isi from around early through mr deutschman who lived in new york city had a leadership role in each of the companies ie isi isg and isgh that made up the interna- tional groupdollar_figure during each of those years mr deutschman spent more than hours managing the day-to-day business operations of the international group mr deutschman performed his manage- ment activities with respect to the business operations of the international group from the international group’s offices in new jersey no person spent more time managing the business opera- tions of the international group than mr deutschman during at least and don ackerman and jason ackerman also provided certain unidentified management services to the international group mr ackerman who during the years at issue lived in wash- ington d c was not an employee or officer of any of the compa- nies that made up the international group did not receive any wages from any of those companies and did not maintain a log documenting the amount of time that he devoted to any of those companies during through mr ackerman communicated on various occasions with mr deutschman regarding various matters 49for example from through mr deutschman served as president of isi including the business operations and finances of the interna- tional group and various other investments of mr ackerman mr deutschman sent mr ackerman at least one memorandum dated date regarding the business operations of the international group that served as a basis for discussions between the two of them during through mr ackerman spent at least one or two days in certain weeks in new york city during that period he also visited new jersey where his mother and his brother don ackerman lived while in new york city mr ackerman spent time on various matters including matters relating to certain of the major projects in which crown capital was involved and certain charitable activities relating to care while in new jersey mr ackerman inter alia occasionally visited mr deutschman where mr deutschman managed the operations of the international group isi issued to somerville schedule_k-1 with respect to each of somerville’s taxable years isi schedule_k-1 issued to somerville and isi schedule_k-1 issued to somerville in the isi schedule_k-1 issued to somerville isi showed an ordinary_loss from trade_or_business activities of dollar_figure isi loss in the isi schedule_k-1 issued to somerville isi showed an ordinary_loss from trade_or_business activities of dollar_figure isi loss in the joint_return and the joint_return peti- tioners treated mr ackerman’s allocable portions of the respec- tive isi loss and isi loss as passive_activity_losses in the second amended petition at docket no petition- ers alleged as an affirmative issue that the losses deducted by petitioners as passive losses with respect to isi should be allowed as active because mr ackerman materially participated in this business activity throughout the years of the deductions claimed theft_loss deduction around or mr earls approached mr ackerman with a proposal to invest in u s technologies inc u s technolo- gies a publicly traded delaware corporation that used prison labor to manufacture a variety of products mr ackerman be- lieved that such an investment would be profitable on date usv partners llc usv was formed for the purpose of acquiring and holding shares of preferred and common_stock of u s technologies at all relevant times mr earls was the sole director officer and employee of usv and controlled all of its funds pursuant to various subscription agreements from date through date mr ackerman through somerville s trust invested funds totaling dollar_figure in usv pursuant to those agreements those invested funds were to be used by usv to purchase shares of common and or preferred_stock in u s technol- ogiesdollar_figure on date usv distributed to somerville s trust big_number shares of common_stock in u s technologies around date mr ackerman asked mr earls to return to him the fresh direct investor funds in escrow dis- cussed above mr earls was unable to do so because he had removed from escrow at least certain of those funds mr ackerman gave mr earls a deadline by which he had to return to him the full amount of the fresh direct investor funds in escrow mr earls borrowed a certain amount of money and returned to mr ackerman the full amount of those funds by the deadline that mr ackerman set when mr ackerman learned that mr earls had removed from escrow certain of the fresh direct investor funds in escrow mr ackerman began to question whether mr earls had properly handled the funds that mr ackerman through somerville s trust had invested in usv on a date not disclosed by the record before date mr ackerman learned that mr earls had used for his own personal benefit certain of the funds that mr ackerman through somerville s trust and other members of usv had invested in usv shortly thereafter mr ackerman informed a 50on a date not disclosed by the record mr lerner also invested certain funds in usv like the funds that mr ackerman through somerville s trust invested in usv the funds that mr lerner invested in usv were to be used by usv to purchase shares of common and or preferred_stock in u s technologies district attorney in new york51 of mr earls’s conduct with re- spect to those funds on date in an effort to recover damages of approximately dollar_figure somerville s trust and certain other persons who owned interests in usv filed a complaint date complaint in the united_states district_court for the district of maryland u s district_court for maryland against david ferreira mr ferreira and ferreira isbell llc ferreira isbell we shall refer to that civil_action as the ferreira litigation in the date complaint the plaintiffs in the ferreira litigation alleged inter alia that the defendants identified in that complaint had negligently and recklessly failed to exercise due care in performing their review of usv’s general ledgers and trial balances in making any ad- justments thereto and in performing other accounting services for usv on date criminal complaints were filed against mr earls in the united_states district_court for the southern district of new york thereafter on date mr earls who was accused of stealing dollar_figure million of dollar_figure million that had been invested in usv was indicted in that court on one count of 51the record does not disclose which district attorney’s office in new york mr ackerman informed of mr earls’s conduct with respect to the funds that mr ackerman through somerville s trust and other members of usv had invested in usv securities fraud counts of wire fraud and two counts of mail fraud on date mr ackerman executed a formal engagement letter for representation by the law firm of jenner block llc jenner block in connection with the ferreira litigation and certain other litigation against mr earls in the superior court of the district of columbia on date somerville s trust entered into three respective securities and purchase agreements with mr lerner ws investments lp ws investments and certain family trusts that were established for the benefit of certain members of mr ackerman’s family ackerman family trusts dollar_figure pursuant to the securities and purchase agreement entered into by somerville s trust and mr lerner that trust was to acquire from mr lerner for a total purchase_price of dollar_figure any member- ship interests in usv and shares of stock in u s technologies that mr lerner owned and any claims that mr lerner had against mr earls or any of mr earls’s affiliates with respect to any fraudulent conduct of mr earls concerning those member- ship interests and shares of stock pursuant to the securities and purchase agreement entered into by somerville s trust and w sec_52on a date not disclosed by the record before mr ackerman’s discovery of mr earls’s conduct with respect to the funds invested in usv somerville s trust had transferred as gifts small portions of its usv membership interest to the ackerman family trusts investments that trust was to acquire from ws investments for a total purchase_price of dollar_figure any membership interests in usv and shares of stock in u s technologies that ws investments owned and any claims that ws investments had against mr earls or any of mr earls’s affiliates with respect to any fraud- ulent conduct of mr earls concerning those membership interests and shares of stock pursuant to the securities and purchase agreement entered into by somerville s trust and the ackerman family trusts somerville s trust was to acquire from those family trusts for a total purchase_price of dollar_figure any membership interests in usv and shares of stock in u s technolo- gies that the ackerman family trusts owned and any claims that the ackerman family trusts had against mr earls or any of mr earls’s affiliates with respect to any fraudulent conduct of mr earls concerning those membership interests and shares of stock on date in an effort to recover damages of at least dollar_figure somerville s trust which was represented by jenner block filed a complaint date complaint in the united_states district_court for the district of columbia u s district_court for the district of columbia against inter alia mr earls usv partners and u s technologies the claims set forth in the date complaint included the claims that were assigned to somerville s trust by mr lerner ws in- vestments and the ackerman family trusts pursuant to the respec- tive securities and purchase agreements described above somerville s trust alleged in that complaint inter alia that mr earls had devised and implemented a fraudulent investment scheme by which he embezzled and misappropriated funds from investors for his own personal benefit on date the parties involved in the ferreira litigation filed a stipulation of dismissal in the u s district_court for maryland by letter dated date jenner block sent mr ackerman a check in the amount of dollar_figure which had been recovered from a personal bank account of mr earls in that letter jenner block advised mr ackerman that we have re- cently served additional subpoenas and attachment orders on various banks where earls had or has accounts on date mr earls was convicted on all counts on which he had been indicted on date and was sen- tenced to prison for ten years by letter dated date jenner block sent mr ackerman a check in the amount of dollar_figure which had been recov- ered from another personal bank account of mr earls in that letter jenner block advised mr ackerman of the difficulties and prohibitive costs of recovering any more funds from that account on a date not disclosed by the record somerville s trust received a memorandum dated date that had been sent to the common shareholders of u s technologies by an individual named adam joseph mr joseph dollar_figure mr joseph concluded in that memorandum given the outstanding liabilities of the company and the illiquid state of the remaining investment portfolio i am not optimistic that u s technologies shareholders will realize value on date somerville s trust filed a motion to dis- miss the date complaint against mr earls usv part- ners and u s technologiesdollar_figure on date the u s district_court for the district of columbia granted that motion from around through petitioners paid more than dollar_figure million in legal and investigative fees pursuing recovery_of any losses sustained as a result of any fraudulent conduct of mr earls with respect to the funds invested in usv in the joint_return petitioners claimed a long-term_capital_loss of dollar_figure with respect to the funds that mr ackerman through somerville s trust invested in usv in the 53the record does not disclose any other information regard- ing mr joseph 54as discussed above somerville s trust alleged in the date complaint inter alia that mr earls had de- vised and implemented a fraudulent investment scheme by which he embezzled and misappropriated funds from investors for his own personal benefit joint_return petitioners again claimed a long-term_capital_loss in the same amount with respect to that investment in the notice for and respondent did not make any determinations regarding the long-term_capital_loss of dollar_figure that petitioners claimed in both the joint_return and the joint_return with respect to the funds that mr ackerman through somerville s trust invested in usv in the amended petition at docket no petitioners acknowledged that they are not entitled to deduct that long-term_capital_loss for both of their taxable_year sec_2002 and in that amended petition petitioners further alleged as an affirmative issue that the long-term_capital_loss that they claimed in both the joint_return and the joint_return with respect to the funds that mr ackerman through somerville s trust invested in usv is deductible as a theft_loss for their taxable_year accuracy-related_penalty under sec_6662 joseph miller mr miller prepared petitioners’ joint_return for each of the years at issue ms patriarca was respon- sible for sending to mr miller certain records and schedules that were pertinent to the preparation of each of those returns grant thornton llp grant thornton prepared the respec- tive tax returns of somerville santa monica and crown capital for each of the years at issue in date respondent began an examination of peti- tioners’ taxable years and examination of and the only issue involved in that examination was whether the other expenses that petitioners claimed in schedule c for each of their taxable years and should have been claimed in schedule a instead of schedule c howard levinton mr levinton an accountant who has been employed by grant thornton since represented petitioners with respect to the examination of their taxable years and mr levinton presented to respondent’s revenue_agent revenue_agent who was assigned to that examination cer- tain information that that agent requested during the examination of and mr levinton also presented to the revenue_agent an amended joint_return for petitioners’ taxable_year amended joint_return in that amended_return petitioners claimed a refund of dollar_figure petitioners included schedule c as part of the amended joint_return schedule c in that schedule petitioners showed the principal business or profession including product or service as investments and banking and the business name as peter ackerman in the schedule c petitioners made no entries in the section entitled income and claimed other expenses of dollar_figure consisting of investment advisory fees of that amount petitioners explained in the amended joint_return that taxpayers incorrectly deducted investment advisory fees as an itemized_deduction rather than deducting them as a trade_or_business expense on schedule c around date respondent issued to petitioners a 30-day_letter with respect to their taxable years and respondent’s 30-day_letter in date mr levinton on petitioners’ behalf appealed to respondent’s ap- peals office appeals_office the adjustments proposed in that letter petitioners’ appeal mr levinton continued to repre- sent petitioners throughout that appeal process around early over a year after petitioners filed the joint_return on date mr levinton informed mr lerner of respondent’s position with respect to petitioners’ claimed schedule c expenses for and sometime thereafter in mr levinton asked mr lerner to accompany mr levinton to a conference with the appeals_office appeals_office conference regarding the adjustments proposed in respon- dent’s 30-day_letter with respect to those yearsdollar_figure 55in view of respondent’s position on the claimed schedule c deductions that are at issue in these cases we presume that respondent did not approve the refund that petitioners claimed in the amended joint_return 56the appeals_office conference that mr levinton asked mr lerner to attend was rescheduled from a date in not dis- closed by the record to a date in date not disclosed by the record mr ackerman had discussions with mr levinton and mr lerner regarding the propriety of petitioners’ claimed schedule c deductions mr ackerman had those discussions with mr levinton on a date not disclosed by the record after respondent began the examination of and but before peti- tioners filed the joint_return and with mr lerner57 on a date in not disclosed by the record after mr levinton informed him about respondent’s position with respect to peti- tioners’ claimed schedule c deductions for and and over a year after petitioners filed the joint_return when mr ackerman discussed the propriety of petitioners’ claimed schedule c deductions with mr levinton and mr lerner he informed them that the expenses for which petitioners claimed those deductions were for my business and basically to create business to create revenue based upon what mr ackerman told them mr levinton and mr lerner advised mr ackerman that they believed that petitioners’ claimed schedule c deductions were proper in date the appeals_office held the appeals_office conference with mr levinton and mr lerner regarding the adjust- 57it is not clear from the record whether mr levinton was present at the discussions that mr ackerman had with mr lerner regarding the propriety of petitioners’ claimed schedule c deductions ments proposed in respondent’s 30-day_letter with respect to petitioners’ taxable years and at a time not disclosed by the record before date respondent began an examination of petitioners’ taxable_year sec_2002 and neither mr levinton nor mr lerner was involved in that examination as discussed above in the notice for and and the notice for and respondent determined that petitioners’ claimed schedule c expenses are not attributable to an active trade_or_business under sec_162 that those expenses are deductible under sec_212 subject_to the percent floor imposed by sec_67 and that therefore petitioners should have reported those expenses in schedule a instead of schedule c in the notice for and respon- dent also determined that petitioners are liable for each of their taxable_year sec_2002 and for the accuracy-related pen- alty under sec_6662dollar_figure the respective accuracy-related_penalties under sec_6662 that respondent determined for petitioners’ taxable_year sec_2002 and are imposed on respec- tive underpayments for those years that are attributable solely to respondent’s disallowance of petitioners’ respective schedule 58in the notice for and respondent did not determine that petitioners are liable for the accuracy-related_penalty under sec_6662 c deductions claimed in the joint_return and the joint_return burden_of_proof opinion petitioners do not dispute that they bear the burden_of_proof with respect to the affirmative issues that they raised in the pleadings and that remain at issue and the determina- tions in the notice for and to impose the accuracy- related penalty nor do petitioners dispute that they bear the burden_of_proof with respect to the determinations in the notices to disallow their claimed schedule c deductions see rule a 290_us_111 petition- ers argue however that the burden_of_proof with respect to the determinations to disallow those claimed deductions shifts to respondent under sec_7491 in order for the burden_of_proof to shift to the commis- sioner of internal revenue under sec_7491 the taxpayer must provide credible_evidence with respect to any factual issue relevant to determining the tax_liability of the taxpayer and comply with the applicable_requirements of sec_7491 although sec_7491 does not define the term credible_evidence the legislative_history of the statute does the legislative_history of sec_7491 states in pertinent part credible_evidence is the quality of evidence which after critical analysis the court would find suffi- cient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness the introduction of evidence will not meet this standard if the court is not convinced that it is worthy of belief h conf rept pincite 1998_3_cb_747 in support of their argument that the burden_of_proof shifts to respondent under sec_7491 with respect to the determi- nations in the notices to disallow their claimed schedule c deductions petitioners assert the extensive testimony of mr ackerman and others about his schedule c activity certainly constitutes credible_evidence with respect to all pertinent fac- tual issues no expense was challenged for lack of substantiation or failure to maintain records accordingly the burden_of_proof on this issue should shift to respondent respondent counters that petitioners rely heavily on the testimony of petitioner and related individuals much of which was overly broad vague misleading and uncorroborated by any documentary_evidence this testimony does not consti- tute credible_evidence under sec_7491 furthermore sec_7491 specifies certain re- quirements that must be met before sec_7491 can apply specifically the taxpayer must have main- tained all records required by the internal_revenue_code sec_7491 petitioner did not maintain any books_or_records with respect to his schedule c activity as discussed below there are material factual issues rele- vant to determining whether petitioners are entitled under sec_162 to their claimed schedule c deductions as to which they have not introduced credible_evidence within the meaning of sec_7491dollar_figure on the record before us we find that the burden_of_proof does not shift to respondent under sec_7491 with respect to any factual issues that pertain to the schedule c deductions that petitioners are claiming for each of the years at issue evaluation of evidence on which petitioners rely petitioners rely on certain testimonial evidence and certain documentary_evidence in order to satisfy their burden_of_proof with respect to each of the issues presented testimonial evidence the testimonial evidence on which petitioners rely is the respective testimonies of mr ackerman mr lerner jason ackerman don ackerman mr deutschman mr levinton mr braddock and ms patriarca 59assuming arguendo that petitioners had introduced credible_evidence within the meaning of sec_7491 with respect to the factual issues relevant to determining whether petitioners are entitled under sec_162 to their claimed schedule c deductions the burden_of_proof with respect to that issue nonetheless would not shift to respondent under sec_7491 that is because we have found that mr ackerman maintained no books_and_records with respect to the activity reflected in petitioners’ schedule c for each of the years at issue see sec_7491 mr ackerman’s testimony we found the testimony of mr ackerman to be in certain material respects general conclusory vague ambiguous confus- ing questionable self-serving and or evasive we shall not rely on mr ackerman’s testimony to establish petitioners’ re- spective positions on the various issues to which that testimony pertained mr lerner’s testimony we found the testimony of mr lerner to be in certain mate- rial respects vague ambiguous questionable and or serving the interests of his longtime associate mr ackerman who retained mr lerner to provide certain legal services for him and who played a significant role in enabling mr lerner to be employed by crown capital we shall not rely on mr lerner’s testimony to establish petitioners’ respective positions on the various issues to which that testimony pertained don ackerman’s testimony we found the testimony of don ackerman to be in certain material respects general conclusory vague ambiguous ques- tionable and or serving the interests of his brother mr ackerman who played a significant role in enabling don ackerman to be employed by crown capital after the business of ecc that don ackerman was managing began facing dire financial circum- stancesdollar_figure we shall not rely on don ackerman’s testimony to establish petitioners’ respective positions on the various issues to which that testimony pertained jason ackerman’s testimony we found the testimony of jason ackerman to be in certain material respects vague ambiguous questionable and or serving the interests of his uncle and longtime associate mr ackerman who played a significant role in enabling jason ackerman to be employed by crown capital we shall not rely on jason ackerman’s testimony to establish petitioners’ respective positions on the various issues to which that testimony pertained mr deutschman’s testimony we found the testimony of mr deutschman to be in certain material respects vague ambiguous questionable and or serving the interests of his longtime associate mr ackerman who played a significant role in enabling mr deutschman to be employed by crown capital we shall not rely on that testimony to establish petitioners’ respective positions on the various issues to which that testimony pertained ms patriarca’s testimony we generally found the testimony of ms patriarca to be credible however that testimony together with other reliable 60see supra note evidence in the record did not enable us to sustain petitioners’ position on any of the issues to which that testimony pertained mr braddock’s testimony we generally found the testimony of mr braddock to be credible however that testimony together with other reliable evidence in the record did not enable us to sustain petitioners’ position on the issue to which that testimony pertained mr levinton’s testimony we found the testimony of mr levinton to be questionable in certain material respects we shall not rely on mr levinton’s testimony to establish petitioners’ respective positions on the various issues to which that testimony pertained documentary_evidence the documentary_evidence on which petitioners rely includes inter alia the notices the respective tax returns of petition- ers and certain entities that petitioners directly or indirectly owned certain written agreements certain travel itineraries of mr ackerman and certain newspaper articles regarding mr earls although the documentary_evidence on which petitioners rely is voluminous that documentary_evidence together with the reliable 61the written agreements on which petitioners rely include inter alia the equity marketing securities purchase agreement and certain management service agreements entered into between crown capital and each of certain corporations in which mr ackerman invested testimonial evidence in the record did not enable us to sustain petitioners’ position on any of the issues presented claimed business_expense deductions it is petitioners’ position that the claimed schedule c expenses that remain at issue are deductible under sec_162dollar_figure in support of that position petitioners argue that mr ackerman incurred those expenses in carrying on the business of advising companies about their finances and managementdollar_figure it is respondent’s position that the claimed schedule c expenses that remain at issue are deductible under sec_212 and that therefore those expenses are subject_to the 2-percent floor imposed by sec_67 in support of that position respondent argues that mr ackerman incurred the claimed schedule 62virtually all of the expenses that petitioners claimed in schedule c for each of their taxable years and and that remain at issue see supra note consist of payments that mr ackerman made during each of those years to rockport advisors and or crown capital the only expenses that remain at issue and that do not consist of payments to rockport advisors and or crown capital are dollar_figure of expenses for mr ackerman’s book on nonviolent resistance that petitioners claimed in the schedule c see supra note the parties agree and we have found that petitioners paid dollar_figure of expenses for that book however petitioners make no argument as to why they are entitled for their taxable_year to deduct those expenses under sec_162 we conclude that petitioners have abandoned that argument 63for convenience we shall sometimes refer to mr ackerman’s claimed business of advising companies about their finances and management as the alleged business of providing advisory services c expenses that remain at issue as an investor and not in carry- ing on a trade_or_business within the meaning of sec_162 sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_212 allows an individual a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year for the production or collec- tion of income in support of their claim that during each of the years at issue mr ackerman was engaged in the business of advising compa- nies about their finances and management petitioners presented evidence with respect to the major project sec_64 and advance what we understand to be two argumentsdollar_figure we address each of those argu- ments below petitioners’ cost_company or agency argument as we understand it petitioners are arguing that during each of the years at issue rockport advisors and or crown capital were cost companies and or agents of mr ackerman consequently 64see supra note the record does not disclose what portion of petitioners’ claimed schedule c deductions for each of the years at issue that remains at issue pertained to the major projects 65we found petitioners’ arguments on brief in support of their position that during each of the years at issue mr ackerman was engaged in the business of providing advisory services and that therefore the claimed schedule c expenses are deductible under sec_162 to be confusing we state our understanding of those arguments according to petitioners they are entitled for each of the years at issue to deduct under sec_162 the respective payments that mr ackerman made during each of those years to rockport advisors and or crown capital it is not clear from petitioners’ briefs whether petitioners are arguing that during each of the years at issue rockport advisors and or crown capital were cost companies of mr ackerman and that therefore those companies were his agents or that during each of those years rockport advisors and or crown capital were mr ackerman’s agents regard- less of whether they were cost companies of mr ackerman on the record before us we reject both arguments we turn first to whether as petitioners appear to be argu- ing rockport advisors and or crown capital were cost companies of mr ackerman and that therefore those companies were his agents during each of the years at issue in support of that argument petitioners rely on revrul_56_542 1956_2_cb_327 revenue_ruling in that ruling the internal reve- nue service service concluded that the stockholders of a cap- tive mining company mining company that had been established as a cost_company were entitled to certain depletion deductions under sec_611 of the internal_revenue_code of in revrul_77_1 1977_1_cb_161 revenue_ruling the service revoked revrul_56_542 as a result petitioners’ reliance on revrul_56_542 is misplaced in revrul_77_1 the service concluded that all corporations operating as cost companies within the meaning of revrul_56_542 will be treated as separate taxpayers and will be re- quired to compute their own income deductions credits and tax_liabilities revrul_77_1 c b pincite even if the service had not revoked revrul_56_542 in revrul_77_1 we nonetheless would and do conclude that petitioners’ reliance on revrul_56_542 is misplaced that is because the facts that we have found on the record before us are materially distinguishable from the facts involved in revrul_56_542 revrul_56_542 described the facts involved therein as follows certain manufacturing corporations which require for their normal operations several grades and several kinds of ore unite and join with other manufacturers in an arrangement for the acquisition by fee or lease of mining_property and for the exploration development and operation of such property the manufacturers organize a corporation to own and operate the property subscribe to the corporation’s capital stock and ad- vance all funds needed both for capital and operative purposes the mining company referred to as a ‘cost company ’ executes a contract with its stockholding manufacturing corporations the contract provides essentially that the participants each in proportion to its stock ownership shall advance all funds both capital and operative necessary for the mining company to operate and shall share in the same proportion in the ore produced under an agreement signed with its stockholding manufacturing corporations the mining company will not sell any ore and will have no net_income its operations as well as the disposition of the products mined will at all times be under the control of the participants thus the basic issue for consideration is whether the economic_interest in the ore thus being produced with the resultant right to claim depletion is in the captive mining company or its stockholding corpora- tions revrul_56_542 c b pincite in concluding in revrul_56_542 that the stockholders of the mining company involved therein were entitled to certain depletion deductions under sec_611 of the internal_revenue_code of the service indicated that the mining company must file a corporate return showing no income and no deductions on its face but containing schedules showing the gross_income and deductions allocable to its stockholders although during each of the years at issue mr ackerman made certain payments to rockport advisors and or crown capital mr ackerman was not a stockholder of those entities moreover rockport advisors and crown capital did not file tax returns as cost companies described in revrul_56_542 in which they claimed no income and no deductions instead rockport advisors filed form_1120 for each of its taxable years and in which it reported income and deductions that were attributable to its business activities and crown capital filed form_1120 for its taxable_year and form_1120 sec_66see supra note for each of its taxable years and in which it reported income and deductions that were attributable to its business activitiesdollar_figure on the record before us we find that petitioners have failed to carry their burden of establishing that during each of the years at issue rockport advisors and or crown capital were cost companies of mr ackerman we turn now to whether as petitioners appear to be arguing rockport advisors and or crown capital were mr ackerman’s agents during each of the years at issue regardless of whether they were cost companies of mr ackerman petitioners state a taxpayer may deduct payments for business_expenses made by his agent on his behalf in support of that statement petitioners cite 67see supra note 68petitioners also rely on kenco rests inc v commis- sioner tcmemo_1998_342 affd 206_f3d_588 6th cir for the proposition that the concept of centralizing costs for several projects in one entity still exists petitioners’ reliance on that case is misplaced unlike the instant case kenco rests inc involved the reallocation under sec_482 of deductions claimed by commonly controlled corporations one of which had been established as a cost_company that provided management and administrative support services to the remaining commonly controlled corporations there involved moreover the cost_company involved in kenco rests inc is materially distinguishable from the cost_company described in revrul_56_542 1956_2_cb_327 69however in these cases petitioners did not claim as schedule c deductions the respective expenses that rockport advisors and or crown capital incurred during each of the years at issue instead petitioners claimed as schedule c deductions continued inter alia 485_us_340 in which the supreme court of the united_states supreme court discussed and applied the four indicia and two requirements of corporate agency discussed below dollar_figure although petitioners cite bollinger they do not analyze and apply those indicia and re- quirements to rockport advisors and to crown capitaldollar_figure before turning to commissioner v bollinger supra we shall consider 336_us_422 the seminal case of the supreme court addressing how to determine the existence of a corporate agency in addressing continued in the joint_return for each of the years at issue certain payments that mr ackerman made during each of those years to rockport advisors and or crown capital and rockport advisors and or crown capital claimed as deductions in their respective tax returns the respective expenses that they incurred during each of those years 70in support of their statement that a taxpayer may deduct payments for business_expenses made by his agent on his behalf petitioners also cite inter alia n y guandong fin inc v commissioner tcmemo_2008_62 in that case we discussed and applied the four indicia and two requirements of corporate agency that the supreme court discussed and applied in 485_us_340 we concluded in n y guandong fin inc that the facts therein did not establish the existence of a corporate agency 71in advancing what appears to be petitioners’ argument that rockport advisors and or crown capital were cost companies of mr ackerman and that therefore those companies were his agents during each of the years at issue petitioners claim that crown capital operated for the account of mr ackerman if the record had established that crown capital operated for the account of mr ackerman which we find it does not as discussed below that alleged fact would have been an indicium of agency that issue the supreme court set forth the following four indi- cia and two requirements that are to be considered in making such a determination whether the corporation operates in the name and for the account of the principal binds the principal by its actions transmits money received to the principal and whether receipt of income is attributable to the services of employees of the principal and to assets belonging to the principal are some of the relevant considerations in determining whether a true agency exists if the corporation is a true agent its rela- tions with its principal must not be dependent upon the fact that it is owned by the principal if such is the case its business_purpose must be the carrying on of the normal duties of an agent fn refs omit- ted id pincite the above-quoted indicia and requirements of corpo- rate agency are commonly referred to and we shall refer to them as the six national carbide factors in natl carbide corp the supreme court applied the six national carbide factors and concluded that the facts therein did not establish the existence of a corporate agency in commissioner v bollinger supra the supreme court again addressed how to determine whether a corporate agency exists in addressing that issue the supreme court restated the six na- tional carbide factors id pincite and observed that those factors are designed to ensure the genuineness of the agency relationship id pincite according to the supreme court the genuineness of the agency relationship is ad- equately assured when the fact that the corpora- tion is acting as agent for its shareholders with re- spect to a particular asset is set forth in a written_agreement at the time the asset is acquired the corpo- ration functions as agent and not principal with re- spect to the asset for all purposes and the corpora- tion is held out as the agent and not principal in all dealings with third parties relating to the asset id pincite in bollinger the supreme court concluded that the facts therein established the genuineness of the agency relationship id in order to determine whether rockport advisors and or crown capital were mr ackerman’s agents during each of the years at issue we shall apply and analyze the six national carbide fac- tors we turn first to rockport advisors as discussed above the record is very sparse as to the activities of rockport advi- sors during each of the years at issue including and the only years in which mr ackerman made certain payments to that company that petitioners claimed as expenses in their respective schedules c for those yearsdollar_figure we note initially that the requirement included as one of the six national carbide factors that the corporation’s relations with its principal must not be dependent upon the fact that it is owned by the princi- pal natl carbide corp v commissioner supra pincite is irrelevant to our resolving whether rockport advisors was mr ackerman’s agent during each of petitioners’ taxable years 72see supra note 73see supra note and that is because the parties do not dispute that during each of those years mr ackerman did not have an ownership_interest in rockport advisors see 804_f2d_109 8th cir affg tcmemo_1985_ with respect to the remaining five national carbide factors on the record before us we find that petitioners have failed to carry their burden of establishing that during each of their taxable years and rockport advisors acted in the name and for the account of mr ackerman rockport advisors bound mr ackerman by its actions rockport advisors transmitted money received to mr ackerman the receipt of income by rockport advisors was attributable to the services of the employees of mr ackerman and the assets belong- ing to mr ackerman or the business_purpose of rockport advisors was the carrying on of the normal duties of an agent on the record before us we find that petitioners have failed to carry their burden of establishing that during each of petitioners’ taxable years and rockport advisors was mr ackerman’s agent we turn now to crown capital we note initially that as was true with respect to rockport advisors the requirement included as one of the six national carbide factors that the corporation’s relations with its principal must not be dependent upon the fact that it is owned by the principal natl carbide corp v commissioner u s pincite is irrelevant to our resolving whether crown capital was mr ackerman’s agent during each of the years at issue that is because the parties do not dispute that during each of those years mr ackerman did not have an ownership_interest in crown capital see shenker v commis- sioner supra pincite with respect to the remaining five national carbide factors on the record before us we find that petitioners have failed to carry their burden of establishing that during each of the years at issue crown capital acted in the name and for the ac- count of mr ackerman crown capital bound mr ackerman by its actions crown capital transmitted money received to mr ackerman the receipt of income by crown capital was attrib- utable to the services of the employees of mr ackerman and the assets belonging to mr ackerman or the business_purpose of crown capital was the carrying on of the normal duties of an agentdollar_figure 74see supra note 75although mr ackerman paid crown capital the funds that it requested in order to assist it in carrying on its business activities after he did those funds became the funds of crown capital and no longer belonged to mr ackerman 76moreover on the record before us we find that petition- ers did not establish the following facts that would have been helpful in ensuring the genuineness of the claimed agency continued on the record before us we find that petitioners have failed to carry their burden of establishing that during each of the years at issue crown capital was mr ackerman’s agent petitioners’ compensation argument as we understand it petitioners are arguing that during each of the years at issue mr ackerman received compensation other than the normal investor’s return for the advisory services that he provided during each of those years with respect to the major projects consequently according to petitioners under applicable caselaw during each of the years at issue mr ackerman was engaged in a trade_or_business of providing advisory services within the meaning of sec_162 the principal case on which petitioners rely to support that argument is 227_f2d_692 5th cir revg t c memo continued relationship commissioner v bollinger u s pincite between crown capital and mr ackerman there was a written_agreement that set forth that crown capital was an agent of mr ackerman during any of the years at issue crown capital functioned for any purpose as an agent with respect to the major projects that he pursued during those years and crown capital was held out as an agent of mr ackerman in all dealings with third parties relating to those projects during those years to the contrary we have found that during the years at issue crown capital in its own name entered into various management service agreements with the respective companies involved in certain of the projects that mr ackerman pursued pursuant to those agreements in exchange for certain fees to be paid_by those respective companies to crown capital crown capital was to provide certain services to them 1954-dollar_figure according to petitioners mr ackerman’s business was not dissimilar to that of the taxpayer in giblin as he helped people create and structure transactions what petition- ers fail to understand or choose to ignore is that the fact that mr ackerman may have helped people create and structure trans- actions in providing advisory services during the years at issue with respect to the major projects is not determinative of whether for each of those years he was engaged in a trade_or_business of providing those services within the meaning of sec_162 in giblin v commissioner supra the united_states court_of_appeals for the fifth circuit_court of appeals for the fifth circuit addressed whether the taxpayer was regularly engaged in the business of seeking out business opportunities promoting organizing and financing them contributing to them substantially of his time and energy and then disposing of them either at a profit or loss the court_of_appeals for the fifth circuit held that the taxpayer was engaged in that business in so holding that court relied on inter alia foss v commissioner f 2d 77petitioners also rely on certain other cases to establish that during each of the years at issue mr ackerman was engaged in a trade_or_business of providing advisory services within the meaning of sec_162 we have carefully considered each of those other cases we find all of them to be materially distin- guishable from the instant cases and petitioners’ reliance on them to be misplaced 1st cir and 15_tc_299 giblin v commissioner supra pincite in 373_us_193 ndollar_figure which the supreme court decided after giblin the supreme court expressly disapproved of any statements and holdings in foss and sage that were contrary to its statements and holdings in whipple in whipple the supreme court addressed whether a taxpayer who had furnished regular services to several corpora- tions in which he was an investor was engaged in an independent trade_or_business the supreme court held that absent substan- tial additional evidence furnishing management and other ser- vices to corporations for a reward not different from that flow- ing to an investor in those corporations is not a trade or busi- ness id pincite fn ref omitted in so holding the su- preme court stated devoting one’s time and energies to the affairs of a corporation is not of itself and without more a trade_or_business of the person so engaged though such activities may produce income profit or gain in the form of dividends or enhancement in the value of an investment this return is distinctive to the process of investing and is generated by the successful opera- tion of the corporation’s business as distinguished from the trade_or_business of the taxpayer himself when the only return is that of an investor the tax- payer has not satisfied his burden of demonstrating that he is engaged in a trade_or_business since invest- ing is not a trade_or_business and the return to the taxpayer though substantially the product of his ser- vices legally arises not from his own trade or busi- ness but from that of the corporation even if the taxpayer demonstrates an independent trade_or_business of his own care must be taken to distinguish bad_debt losses arising from his own business and those actually arising from activities peculiar to an investor con- cerned with and participating in the conduct of the corporate business if full-time service to one corporation does not alone amount to a trade_or_business which it does not it is difficult to understand how the same service to many corporations would suffice to be sure the pres- ence of more than one corporation might lend support to a finding that the taxpayer was engaged in a regular course of promoting corporations for a fee or commis- sion or for a profit on their sale see 227_f2d_692 but in such cases there is compensation other than the normal investor’s return income received directly for his own services rather than indirectly through the corporate enterprise id pincite although as quoted above the supreme court in whipple cited 227_f2d_692 5th cir it cited giblin only for the narrow proposition that the presence of more than one corporation might lend support to a finding that the taxpayer was engaged in a regular course of promoting corpo- rations for a profit on their sale whipple v commis- sioner supra pincite in citing giblin for that narrow proposition the supreme court emphasized that in order to con- clude that a taxpayer is engaged in a trade_or_business there must be compensation other than the normal investor’s return income received directly for the taxpayer’s own services rather than indirectly through the corporate enter- prise id we must read giblin in a manner that is consistent with whipple we did so in 73_tc_1081 a case that petitioners do not cite in deely we addressed whether a taxpayer who had organized and financed companies was engaged in the trade_or_business of promoting organizing financing and or dealing in corporations we held in deely that the taxpayer was not engaged in that trade_or_business id pincite in so holding we stated in order to establish a business separate from that of his corporations the taxpayer must show that the compensation he seeks from his activities is other than the normal investor’s return and that income received is directly for his services rather than indirectly through the successful operation of the corporate enterprise whipple v commissioner supra pincite the taxpayer contends that he was in the separate business of promoting organizing financing and or dealing in corporations it seems clear from whipple that to qualify such activities as a separate business they must be conducted for a fee or commission or with the immediate purpose of selling the corpora- tions at a profit in the ordinary course of that busi- ness there is no evidence in this case that the taxpayer received any fees or commissions for organizing financing or promotional activities instead he usually invested or took an equity_interest in the entities that he organized promoted or fi- nanced id pincite in reaching our holding in deely v commissioner supra pincite we considered giblin v commissioner supra we concluded in deely that in order to come within the holding in giblin a taxpayer must show that the taxpayer organized the entities in which the taxpayer invested with a view to a quick and profit- able sale after each business had become established rather than with a view to long-range investment gains id in contrast to the taxpayer in giblin v commissioner supra petitioners do not claim and presented no evidence let alone credible_evidence see sec_7491 establishing that during each of the years at issue mr ackerman provided advisory services pertaining to the finances and management of the respec- tive companies involved in the major projects with the purpose of selling his respective interests in those companies at a profit in the ordinary course of his alleged business of providing those servicesdollar_figure we find giblin to be materially distinguishable from the instant cases and petitioners’ reliance on that case to be misplaced on the record before us we find that petitioners have failed to carry their burden of establishing that during each of the years at issue mr ackerman provided advisory services with respect to the major projects with the purpose of selling hi sec_78we observed in 73_tc_1081 ndollar_figure that it would appear that 227_f2d_692 5th cir has been sapped of some of its vitality by the opinions of the fifth circuit in 321_f2d_331 5th cir and 325_f2d_551 5th cir 79indeed on the record before us we find that petitioners have failed to establish that mr ackerman sold any of his respective interests in the companies involved in the major projects in the ordinary course of his alleged business of providing advisory services interests in the respective companies involved in those projects at a profit in the ordinary course of his alleged business of providing those servicesdollar_figure see whipple v commissioner u s pincite deely v commissioner supra pincite cf giblin v commissioner supra we shall address now whether during each of the years at issue mr ackerman provided advisory services with respect to each of the major projects in exchange for a fee or a commission or any other compensation other than the normal investor’s re- turn see whipple v commissioner supra pincite deely v commissioner supra pincite with respect to the major project pertaining to equity marketing equity marketing project petitioners claim that mr ackerman received a fee in exchange for the advisory services that he provided with respect to that projectdollar_figure to support that claim petitioners rely on the testimony of mr ackerman on which we are unwilling to rely to establish petitioners’ position with respect to their claimed schedule c deductions in this regard 80see supra note 81petitioners reported no income let alone income from the equity marketing project in schedule c for each of the years at issue moreover petitioners do not claim and the record does not establish that they reported in any other part of their joint returns for any of the years at issue the fee that peti- tioners claim mr ackerman received in exchange for the advisory services that he provided with respect to the equity marketing project mr ackerman testified that he received a fee in exchange for the advisory services that he provided with respect to the equity marketing project our understanding is that the fee to which mr ackerman referred in his testimony is the commitment fee that equity marketing agreed to pay to crown acquisition partners or any of its affiliates as part of equity marketing’s agreement to sell to crown acquisition partners certain shares of its stock and certain warrants to purchase certain other shares of its stock there is no reliable evidence in the record establishing that equity marketing was required to and did pay the commit- ment fee required in the equity marketing securities purchase agreement in exchange for any advisory services that mr ackerman provided to equity marketing we have found that that commitment fee was required to be paid to crown acquisition partners or one of its affiliates as part of equity marketing’s agreement to sell to crown acquisition partners certain shares of its stock and certain warrants to purchase certain other shares of its stock and that it was paid to crown capital one of crown acquisition partners’ affiliates that commitment fee was not required to be and was not paid to mr ackermandollar_figure 82the record does not establish and petitioners do not even claim that they reported in any of their joint returns for the years at issue the commitment fee required in the equity market- ing securities purchase agreement see supra note petitioners claim not only that mr ackerman received a fee in exchange for the advisory services that he provided with respect to the equity marketing project but also that he re- ceived dividends in exchange for those services the parties do not dispute that petitioners received and reported in their joint_return for each of their taxable years through certain dividend income from equity marketing that had flowed through inter alia somerville however that fact does not support petitioners’ position that mr ackerman received compen- sation other than the normal investor’s return in exchange for the advisory services that he provided with respect to the equity marketing project the receipt of dividends is distinctive to the process of investing and is generated by the successful operation of the corporation’s business as distinguished from the trade_or_business of the taxpayer whipple v commissioner supra pincite on the record before us we find that petitioners did not introduce credible_evidence see sec_7491 and have failed to carry their burden of establishing that mr ackerman provided advisory services with respect to the equity marketing project in exchange for a fee or a commission or any other compensation other than the normal investor’s return with respect to the major project pertaining to thales fund management thales project petitioners claim that mr ackerman received as compensation other than the normal investor’s return certain equity interests in thales fund management and or one of its related entities in exchange for the advisory services that he provided with respect to that project to support that claim petitioners rely on the respective testimonies of mr ackerman and mr lerner on which we are unwilling to rely to establish petitioners’ position with respect to their claimed schedule c deductions although we have found that mr ackerman indirectly owned certain equity interests in thales fund management thales capital and thales fund on the record before us we find that petitioners have failed to carry their burden of establishing that mr ackerman received those respective equity interests as compensation other than the normal investor’s return for the advisory services that he provided with respect to the thales projectdollar_figure 83petitioners reported no income let alone income from the thales project in schedule c for each of the years at issue nonetheless petitioners argue that amounts received for ser- vices for thales fund management were reported by petitioners through somerville in advancing that argument petitioners point to the fact that somerville reported in its form_1065 its respective distributive shares of taxable_income that were generated by the respective operations of thales fund manage- ment and thales capital for each of somerville’s taxable years through and thales fund for each of somerville’s taxable years and those respective distributive shares of taxable_income that were generated by the respective operations of thales fund management thales capital and thales fund did not represent compensation_for mr ackerman’s advisory services on the record before us we find that petitioners did not introduce credible_evidence see sec_7491 and have failed to carry their burden of establishing that mr ackerman provided advisory services with respect to the thales project in exchange for a fee or a commission or any other compensation other than the normal investor’s return with respect to the major project pertaining to fresh direct fresh direct project petitioners claim that mr ackerman received as compensation other than the normal investor’s return certain ‘free’ equity in exchange for the advisory services that he provided with respect to that projectdollar_figure to support that claim petitioners rely on the respective testimonies of mr ackerman and jason ackerman on which we are unwilling to rely to establish petitioners’ position with respect to their claimed schedule c deductions in this regard mr ackerman testified at trial that in exchange for the advisory services that he provided to fresh direct he was able to purchase percent of the stock of that company for the nominal amount of a penny a share the value of each of those shares eventually rose to 84petitioners reported no income let alone income from the fresh direct project in schedule c for each of the years at issue moreover petitioners do not claim and the record does not establish that they reported in any of the joint returns for the years at issue any income let alone income in the form of compensation other than the normal investor’s return from the fresh direct project dollar_figure and therefore he received free equity in fresh direct that had a value of dollar_figure million mr ackerman’s testimony that in exchange for the advisory services that he provided to fresh direct he was able to pur- chase percent of the stock of fresh direct for the nominal amount of a penny a share is apparently based on the assumption that the stock of fresh direct was worth more than a penny a share at the time mr ackerman purchased percent of that stock--an alleged fact that we are unable to find on the record before us mr ackerman’s testimony that the value of the shares of stock of fresh direct that he purchased for a penny a share eventually rose to dollar_figure a share and that therefore he received free equity in fresh direct valued at dollar_figure million is appar- ently based on the assumption that any increase in the value of the fresh direct stock that he purchased establishes that he received compensation other than the normal investor’s return for the advisory services that he provided with respect to the fresh direct project--a conclusion that is contrary to 373_us_193 any enhancement in the value of the fresh direct shares that mr ackerman purchased is dis- tinctive to the process of investing and is generated by the successful operation of the corporation’s fresh direct’s busi- ness as distinguished from the trade_or_business of the taxpayer mr ackerman himself id pincite on the record before us we find that petitioners did not introduce credible_evidence see sec_7491 and have failed to carry their burden of establishing that mr ackerman provided advisory services with respect to the fresh direct project in exchange for a fee or a commission or any other compensation other than the normal investor’s return with respect to the major project pertaining to resort theaters resort theaters project petitioners claim that mr ackerman received as compensation other than the normal inves- tor’s return certain equity compensation in resort theaters in exchange for the advisory services that he provided with respect to that projectdollar_figure to support that claim petitioners rely on the testimony of mr lerner on which we are unwilling to rely to establish petitioners’ position with respect to their claimed schedule c deductions we have found that on date santa monica virtually all of which mr ackerman owned indirectly invested dollar_figure million in resort theaters in return for which santa monica received a 100-percent ownership_interest in resort theaters and that santa monica reported in form_1065 for its taxable_year a long-term_capital_loss of dollar_figure million 85petitioners reported no income let alone income from the resort theaters project in schedule c for each of the years at issue moreover petitioners do not claim and the record does not establish that they reported in any of the joint returns for the years at issue any income let alone income in the form of compensation other than the normal investor’s return from the resort theaters project with respect to its investment in resort theaters on the record before us we find that petitioners have failed to carry their burden of establishing that mr ackerman received that indirect equity_interest in resort theaters as compensation other than the normal investor’s return for the advisory services that he pro- vided with respect to the resort theaters project on the record before us we find that petitioners did not introduce credible_evidence see sec_7491 and have failed to carry their burden of establishing that mr ackerman provided advisory services with respect to the resort theaters project in exchange for a fee or a commission or any other compensation other than the normal investor’s return with respect to the major project pertaining to davidson cotton davidson cotton project petitioners claim that mr ackerman received as compensation other than the normal inves- tor’s return what he characterized at trial as an override in exchange for the advisory services that he provided with respect to that projectdollar_figure to support that claim petitioners rely on the testimony of mr ackerman on which we are unwilling to rely to establish petitioners’ position with respect to their claimed 86petitioners reported no income let alone income from the davidson cotton project in schedule c for each of the years at issue moreover petitioners do not claim and the record does not establish that they reported in any of the joint returns for the years at issue any income let alone income in the form of compensation other than the normal investor’s return from the davidson cotton project schedule c deductions we understand the ordinary meaning of the term override however we do not understand the meaning or the nature of the override to which mr ackerman referred in his testimonydollar_figure we have found that on date somerville virtually all of which mr ackerman owned indirectly invested dollar_figure million in crown davidson partners and that on the same date crown davidson partners acquired big_number shares of preferred_stock in davidson cottondollar_figure on the record before us we find that petitioners have failed to carry their burden of estab- lishing that mr ackerman received compensation other than the normal investor’s return for the advisory services that he pro- vided with respect to the davidson cotton project 87mr ackerman testified as follows with respect to the so- called override and we negotiated we went to jacob rothschild and basically negotiated an investment that he would come in on on which we negotiated an override and with an other mexican investor where we negotiated an override now what i mean by we i meant jeff deutschman jason ackerman and perry lerner and me as well as a participant in the overrides we would get from these other people for example with jacob rothschild we negotiated a percent override the relationship each of the other three -- perry jason and jeff -- received three and a third percent of that override of that per- cent i received ten percent of that override 88see appendix a on the record before us we find that petitioners did not introduce credible_evidence see sec_7491 and have failed to carry their burden of establishing that mr ackerman provided advisory services with respect to the davidson cotton project in exchange for a fee or a commission or any other compensation other than the normal investor’s return on the record before us we find that petitioners have failed to carry their burden of establishing that mr ackerman provided advisory services with respect to the major projects in exchange for a fee or a commission or any other compensation other than the normal investor’s return see whipple v commis- sioner u s pincite deely v commissioner t c pincite it appears from the record before us including the respec- tive testimonies of mr ackerman and mr deutschman that during the years at issue mr ackerman provided advisory services with respect to the major projects as part of an investment strategy designed to determine whether to make investments in the respec- tive companies involved in those projects and how to enhance the value of any such investments madedollar_figure by way of illustration mr 89it was petitioners themselves who described mr ackerman’s principal business or profession including product or service in their schedule c for each of the years at issue as invest- ments and banking petitioners do not claim and the record does not establish that mr ackerman was engaged in the business of banking during any of the years at issue ackerman testified with respect to the equity marketing project that equity marketing came to me and asked me to make an equity_investment and to also provide direct advice for them in the ac- quisition process what i then did was went to jason ackerman mr deutschman and mr lerner and said would you do the due diligence to see whether number one we had an investment that was of interest to us and then to see more importantly as to whether we could add value from an advisory point of view in terms of their negotiating strategy by way of further illustration mr deutschman the managing director of crown capital testified with respect to mr ackerman’s relationship with crown capital90 that crown capital was a private equity_investment business set up to acquire con- trol of middle-market companies or perhaps the seed the growth plans of companies that exhibited attractive grown sic oppor- tunities for the benefit of primarily peter ackerman according to mr deutschman the people in new york ie the employees of crown capital were responsible for doing diligence doing a lot of detail work reporting back to the managing directors and peter ackerman as to the progress in various investments based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that during each of the years at issue mr ackerman 90crown capital was the recipient of substantially or virtu- ally all of the payments that petitioners claimed in schedule c for each of the years at issue was carrying_on_a_trade_or_business of advising companies about their finances and management within the meaning of sec_162 on that record we further find that petitioners have failed to carry their burden of establishing that they are enti- tled for each of those years to deduct under sec_162 the schedule c expenses that petitioners are claiming claimed deduction for the protection of business reputation it is petitioners’ position that they are entitled for their taxable_year to deduct under sec_162 the dollar_figure that mr ackerman through somerville s trust advanced to ecc and that was booked by both somerville s trust and ecc as a loan in support of that position petitioners argue that the dollar_figure that mr ackerman advanced to ecc did not constitute a loan and that mr ackerman’s primary motive in advancing those funds to ecc was to protect his business reputation it is respondent’s position that petitioners are not enti- tled for their taxable_year to deduct under sec_162 the dollar_figure that mr ackerman through somerville s trust advanced to ecc in support of that position respondent argues that the transfer of those funds constituted a loan from somerville s trust to ecc respondent further argues it is clear that the transfers in question were part of a substantial capital_investment by somerville s trust in the international group the transfers were contemporaneous with the formation in of the indi- vidual members of the international group economy color card was acquired by isi in and its assets and operations were absorbed into the international group not only did the international group carry on the business of economy color card it also sought to develop new areas of business clearly the transfers were part of a larger investment in the international group we need not resolve the parties’ dispute over whether for tax purposes the dollar_figure that mr ackerman advanced to ecc constituted a loan from somerville s trust to ecc that is because even if we were to find as petitioners contend that that transfer did not constitute a loan any such finding would not affect our ultimate finding with respect to the deductibility under sec_162 of the dollar_figure of advanced funds petitioners acknowledge that generally a taxpayer may not deduct the expenses paid on behalf of another see 290_us_111 petitioners nonetheless argue that they are entitled to deduct under sec_162 the dollar_figure of advanced funds because mr ackerman’s primary motive in advancing those funds was to protect his business reputation and not to acquire any capital_asset or protect an investment in support of that argument petitioners rely on inter alia 283_f2d_785 7th cir 91respondent argues in the alternative that petitioners are barred by the tefra partnership provisions from claiming a deduction with respect to the dollar_figure of advanced funds for their taxable_year see infra note affg in part and revg in part tcmemo_1959_227 and 48_tc_679 discussed below although it is not altogether clear petitioners appear to be arguing that the business reputation that mr ackerman was seeking to protect was his reputation in his alleged business of advising companies about their finances and management we have found that petitioners have failed to carry their burden of establishing that during any of the taxable years at issue including for which petitioners are claiming a deduction with respect to the dollar_figure of advanced funds mr ackerman was carrying_on_a_trade_or_business of advising companies about their finances and management within the meaning of sec_162 assuming arguendo that petitioners had carried their burden of establishing that during their taxable_year mr ackerman was carrying_on_a_trade_or_business of advising companies about their finances and management within the meaning of sec_162 on the instant record we nonetheless would and do below reject petitioners’ contention that mr ackerman through somerville s trust advanced dollar_figure to ecc in order to pro- tect his reputation in that alleged business in deciding whether petitioners are entitled for their taxable_year to deduct under sec_162 the dollar_figure of advanced funds we must determine whether mr ackerman’s primary motive in advancing those funds to ecc was to protect his reputation in his alleged business of providing advisory ser- vices see 311_f3d_458 1st cir affg tcmemo_2002_40 lohrke v commis- sioner supra in support of their claim that mr ackerman’s primary motive in advancing dollar_figure to ecc was to protect his reputation in his alleged business of providing advisory services petitioners rely on the respective testimonies of mr ackerman jason ackerman don ackerman and mr lerner on which we are unwilling to rely to establish petitioners’ position with respect to their claimed deduction under sec_162 of the dollar_figure of advanced funds they also rely on the testimony of mr braddock mr braddock testified that he knew nothing about the busi- ness of ecc mr braddock also testified that he was not even aware at the time in mr ackerman made advances totaling dollar_figure to ecc that mr ackerman was making those advances mr braddock thus could not have known at that time and he did not testify about why mr ackerman advanced a total of dollar_figure to ecc we are unable to find from mr braddock’s testimony that mr ackerman’s primary motive in advancing those funds to ecc was to protect mr ackerman’s reputation in his alleged business of providing advisory services we turn now to allen v commissioner supra and lohrke v commissioner supra on which inter alia petitioners rely to support their position that they are entitled to deduct under sec_162 the dollar_figure of advanced fundsdollar_figure in allen v commissioner supra the united_states court_of_appeals for the seventh circuit_court of appeals for the seventh circuit addressed whether the president mr allen of a corpo- ration tucson corporation who was a stockholder of that corpo- ration was entitled to deduct as an ordinary and necessary business_expense dollar_figure dollar_figure of tucson funds that he had advanced to that corporation so that it could make certain pay- ments to its creditors that court held that mr allen was entitled to do so id pincite in so holding the court_of_appeals for the seventh circuit examined mr allen’s purpose in advancing those funds id pincite that court found that mr allen advanced the dollar_figure of tucson funds to protect the repu- tation and credit standing of his sole_proprietorship id in making that finding the court_of_appeals for the seventh circuit noted that the tucson corporation was in the process of liquidat- ing when mr allen advanced dollar_figure to it and that the condition 92petitioners also rely on certain other cases to establish that they are entitled to deduct under sec_162 the dollar_figure of advanced funds we have carefully considered each of those other cases we find all of them to be materially distinguish- able from the case at docket no and petitioners’ reliance on them to be misplaced of the tucson corporation and its business belie any intention of making an investment in the corporation or its business id that court further reasoned that the record demonstrates as taxpayer testified and contends he made the payment to protect the reputation and credit standing of his milwaukee business opera- tion a highly successful venture default and bank- ruptcy of the tucson corporation under his presidency and management could but reflect adversely on the busi- ness reputation of taxpayer’s similar milwaukee enter- prise as a sole_proprietor id in 48_tc_679 the tax_court of the united_states a predecessor of this court addressed whether a taxpayer mr lohrke who owned a substantial interest in a corporation textiles was entitled to deduct as an ordi- nary and necessary business_expense a payment textiles payment that he had made to a customer of that corporation that court held that mr lohrke was entitled to do so id pincite in so holding the tax_court of the united_states examined mr lohrke’s purpose in making the textiles payment id pincite that 93the court_of_appeals for the seventh circuit further held in 283_f2d_785 7th cir affg in part and revg in part tcmemo_1959_227 that mr allen was not entitled to deduct as ordinary and necessary business_expenses certain other_payments that he had advanced to the tucson corporation before it was in the process of liquidat- ing the court_of_appeals for the seventh circuit held that those payments which were advanced as working_capital did not bear the requisite relationship to the taxpayer’s business to qualify them for treatment as other than capital losses or non- business_losses id court found that mr lohrke’s ultimate purpose in making that payment was to protect or promote his own business and not to keep textiles in existence id pincite the tax_court of the united_states found in lohrke we are inclined to believe that the taxpayer’s primary motive was the protection of his licens- ing business that business was providing him with a substantial income and therefore we can believe him when he says that he acted to protect that business on the contrary textiles was unprofitable and the prospects were that it would remain so thus we think that the most likely explanation is that he acted to protect his profitable individual business id pincite we find the respective facts in 283_f2d_785 7th cir and lohrke v commissioner supra to be materially distinguishable from the facts before us and peti- tioners’ reliance on those cases to be misplaced unlike the respective facts in allen and lohrke here around the time in mr ackerman had decided to advance and was advancing dollar_figure to ecc a decision had been made to form the interna- tional group94 in order to continue ecc’s operations in modified form in addition unlike the respective facts in allen and lohrke around the time in mr ackerman had decided to advance and was advancing dollar_figure to ecc he also decided to make and was making through somerville an investment of 94the international group consisted of isi isg and isgh see supra note dollar_figure in the international group by investing that amount in isidollar_figure on the record before us we find that petitioners have failed to carry their burden of establishing that mr ackerman’s primary motive in advancing dollar_figure to ecc was to protect his reputation in his alleged business of providing advisory ser- vices it appears from that record that mr ackerman’s primary motive in advancing those funds to ecc was to protect the invest- ment that he intended to and did make in the international group a group of companies formed in order to continue ecc’s operations in modified form based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that they are entitled for their taxable_year 95ecc was also an investor in isi ecc contributed to isi over dollar_figure million of assets including a substantial amount of cash in return for which it received a 1-percent interest in isi included in the assets that ecc contributed to isi were substantial amounts of inventory certain accounts_receivable certain intangible assets in the form of customer relationships certain employee relationships certain leasehold interests and substantial amounts of machinery and equipment that were used in the production of sample cards and packaging projects those assets along with the substantial amount of cash that ecc contributed to isi assisted the international group in continu- ing the operations of ecc in modified form the record does not disclose how ecc a company facing dire financial circumstances in had a substantial amount of cash to contribute to isi or whether the cash that ecc contributed to isi consisted of a portion of the dollar_figure that mr ackerman had advanced to ecc to deduct under sec_162 the dollar_figure that mr ackerman through somerville s trust advanced to eccdollar_figure claimed losses with respect to isi it is petitioners’ position that mr ackerman’s allocable portions of the respective isi loss and isi loss are not passive_activity_losses within the meaning of sec_469 that is because according to petitioners mr ackerman should be treated as having materially participated in isi’s business during each of petitioners’ taxable years and dollar_figure 96respondent argues in the alternative see supra note that petitioners are barred by the tefra partnership provisions from claiming a deduction with respect to the dollar_figure of advanced funds for their taxable_year in this regard santa monica which owned somerville during each of the years at issue and which was subject_to the provisions of sec_6221 through for each of those years included in form_1065 for its taxable_year the bad_debt deduction of dollar_figure that somerville claimed with respect to those funds in form_1065 that it prepared for its taxable_year but did not file because it was a disregarded_entity see supra note during each of the years at issue mr ackerman owned virtually all of santa monica through somerville s trust pursuant to sec_6222 petitioners reported in schedule e of their joint_return somerville s trust’s allocable share of santa monica’s claimed ordinary_loss which included somerville’s claimed bad_debt deduction of dollar_figure petitioners now want to deviate from not only the bad_debt tax treatment that santa monica as the owner of somerville claimed for the dollar_figure of advanced funds but also the year ie for which santa monica claimed that treatment petitioners here claim a deduc- tion for their taxable_year for the dollar_figure of advanced funds as an ordinary and necessary business_expense under sec_162 sec_6222 does not allow them to do so 97the parties do not dispute that if mr ackerman materially participated in the business of isi during each of petitioners’ taxable years and petitioners are entitled for continued pursuant to sec_469 a passive_activity_loss of an individual for the taxable_year is generally not allowed as a deduction for that yeardollar_figure for this purpose the passive_activity_loss for the taxable_year is generally the amount if any by which the passive_activity deductions for the taxable_year exceed the passive_activity_gross_income for such year sec_469 as pertinent here sec_469 defines the term passive_activity to include any activity which involves the conduct of any trade_or_business and in which the taxpayer does not materi- ally participate for purposes of sec_469 the term trade_or_business is defined in sec_469 to include any activity in connection with a trade_or_business or any activ- ity with respect to which expenses are allowable as a deduction under sec_212 sec_469 provides that generally an individual is to be treated as materially participating in an activity only if such individual is involved in the operations of the activity on a basis that is regular continuous and substantial congress expressly authorized the secretary_of_the_treasury to prescribe regulations as may be necessary or appropriate to carry out the continued their taxable_year to deduct mr ackerman’s allocable portion of the isi loss and for petitioners’ taxable_year to deduct his allocable portion of the isi loss 98a disallowed passive_activity_loss for a taxable_year is generally treated as a deduction allocable to a passive_activity for the next year sec_469 provisions of sec_469 including regulations that specify what constitutes material_participation sec_469 both temporary and final regulations relating to the meaning of the terms participation and material_participation have been promulgated under sec_469 with respect to the term participation final regulations issued under sec_469 provide that generally any work done by an individual without regard to the capacity in which the individual does the work in connection with an activity in which the individual owns an interest at the time the work is done shall be treated for purposes of this section as participation of the individual in the activity sec_1_469-5 income_tax regs temporary regulations issued under sec_469 provide certain exceptions to that definition of participation as pertinent here sec_1 5t f ii a temporary income_tax regs fed reg date provides that work done by an individual in such individual’s capacity as an investor in an activity is not to be treated as participation by the individual in the activity unless the individual is involved in the day-to-day management or opera- tions of the activity for this purpose work done by an indi- vidual in such individual’s capacity as an investor in an activ- ity includes studying and reviewing financial statements or reports on operations of the activity preparing or compiling summaries or analyses of the finances or operations of the activity for the individual’s own use and monitoring the finances or operations of the activity in a non-managerial capacity sec_1_469-5t temporary income_tax regs fed reg date as pertinent here temporary regulations relating to when a taxpayer is to be treated as materially participating in an activity for purposes of sec_469 provide that in gen- eral an individual shall be treated for purposes of sec_469 and the regulations thereunder as materially par- ticipating in an activity for the taxable_year if and only if-- the individual participates in the activity for more than hours during such year sec_1_469-5t temporary income_tax regs fed reg date as also pertinent here sec_1_469-5t temporary income_tax regs fed reg date provides that the extent of an individual’s participation in an ac- tivity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such par- ticipation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such ser- vices during such period based on appointment books calendars or narrative summaries according to petitioners mr ackerman should be treated for each of their taxable years and as having materially participated in isi’s business within the meaning of sec_469 because he participated in isi’s business for more than hours during each of those years and therefore satisfies sec_1_469-5t temporary income_tax regs supradollar_figure respondent counters that any participation by mr ackerman in isi’s activities was performed in his capacity as an investor and that petitioners have failed to carry their burden of establishing that during each of their taxable years and mr ackerman participated in isi’s business for more than hours we need not address respondent’s contention that any participation by mr ackerman in isi’s activities was performed in his capacity as an investor that is because assuming arguendo that we were to agree with petitioners that the work done by mr ackerman with respect to isi’s activities was not done in his capacity as an investor we nonetheless would and do below find that petitioners have failed to carry their burden of establishing that during each of their taxable years and mr ackerman participated in isi’s business for more than hours 99petitioners do not rely on any of the other provisions in sec_1_469-5t temporary income_tax regs fed reg date in support of their position that mr ackerman should be treated as having materially participated in isi’s business within the meaning of sec_469 in support of their position under sec_1_469-5t temporary income_tax regs supra petitioners rely principally on the respective testimonies of mr ackerman mr deutschman and don ackerman on which we are unwilling to rely to establish petitioners’ position with respect to whether mr ackerman’s allocable portions of the respective isi loss and isi loss are passive_activity_losses within the meaning of sec_469 although we are unwilling to rely on mr deutschman’s testimony to establish that position of petitioners we have found based on inter alia his testimony that during through mr ackerman communicated on various occasions with mr deutschman regarding various matters including the business operations and finances of the international group and various other investments of mr ackerman however we have not found any reliable evidence in the record establishing the amount of time that mr ackerman spent during each of the years and communicating with mr deutschman on matters relating to the international group we have also found based on inter alia mr deutschman’s testimony that during through mr ackerman spent pincitethe lack of knowledge that mr ackerman exhibited at trial regarding the affairs of the international group which consisted of isi isg and isgh belies his claimed participation in isi’s business for example mr ackerman was unable to answer certain questions at trial regarding the affairs of the international group including whether the international group’s production facility had been moved and whether the international group conducted any operations in new york city least one or two days in certain weeks in new york city and that during that period he also visited new jersey where his mother and his brother don ackerman lived we have further found on the record before us that while in new york city mr ackerman spent time on various matters including matters relating to certain of the major projects in which crown capital was involved and certain charitable activities relating to care and that while in new jersey mr ackerman occasionally visited mr deutschman where mr deutschman managed the operations of the international group however we have not found any reliable evidence in the record establishing the amount of time if any that mr ackerman spent during each of the years and in new york and or new jersey on matters relating to the interna- tional group in support of their position under sec_1_469-5t temporary income_tax regs supra petitioners also rely on the following documentary_evidence a memorandum dated date from mr deutschman to mr ackerman and jason ackerman memorandum that addresses a isg’s expected cashflow for the six-month period july through date b a review of isg’s then current operations in mexico c certain adjustments that were to be made with respect to a deal in which isg was involved and d a preliminary forecast of isg’s operations for a printed copy of an e-mail dated date from mr deutschman to mr ackerman e-mail which sets forth the amount of funding that isg needed for july and date and to which was attached a schedule of legal fees that isg and certain related entities incurred at the end of and in and certain travel itineraries of mr ackerman mr ackerman’s itineraries covering the periods date through date and september through date with respect to the memorandum that document estab- lishes that mr ackerman was involved in certain matters relating to the business operations of the international group however the memorandum does not establish the amount of time that mr ackerman spent during each of the years and on matters relating to the international group with respect to the e-mail and the attachment thereto those documents establish that mr deutschman informed mr ackerman that isg and or certain of its related entities needed funding and or had incurred certain legal fees however the e-mail and the attachment thereto do not establish the amount of time that mr ackerman spent during each of the years and on matters relating to the international group with respect to mr ackerman’s itineraries covering the periods date through date and september through date those itineraries establish that during 101the record does not disclose the related entities of isg to which the e-mail was referring those two periods mr ackerman was scheduled to take certain trips to new york city and or new jersey however those itiner- aries do not establish that on any of those trips mr ackerman spent time during each of the years and on matters relating to the international group let alone the amount of time that mr ackerman might have spent during each of those years on any such matters based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that for each of their taxable years and mr ackerman participated in isi’s business for more than hours and that therefore he should be treated as having materi- ally participated in isi’s business under sec_1_469-5t temporary income_tax regs supra on that record we further find that petitioners have failed to carry their burden of estab- lishing that mr ackerman’s allocable portions of the respective isi loss and isi loss are not passive_activity_losses within the meaning of sec_469 claimed theft_loss deduction it is petitioners’ position that they are entitled for their taxable_year to deduct under sec_165 a theft_loss with respect to the dollar_figure that mr ackerman through somerville s trust invested in usv claimed theft_loss in support of that position petitioners argue that the actions of mr earls with respect to that investment constitute theft under the law of the district of columbia d c law and that as of the end of their taxable_year there was no reasonable_prospect_of_recovery with respect to the loss resulting from that theft as pertinent here sec_165 allows a deduction for any theft_loss sustained during the taxable_year that is not compen- sated for by insurance or otherwise see sec_165 a theft_loss is sustained during the taxable_year in which the taxpayer discovers it sec_165 however if in the year of discovery there exists a claim for reimbursement with respect to which there is a reason- able prospect of recovery no portion of the loss with respect to which reimbursement may be received is sus- tained for purposes of sec_165 until the taxable_year in which it can be ascertained with reasonable certainty whether or not such reimbursement will be received sec_1_165-1 income_tax regs as this court concluded in viehweq v commissioner 90_tc_1248 if in the year of the discovery of the loss there exists a claim for reimbursement with respect to which there is a reasonable pros- pect of recovery then there is no closed and completed transac- tion fixed by identifiable events and thus no deductible loss a reasonable_prospect_of_recovery exists when the taxpayer has a bona_fide claim for recoupment and there is a substantial possibility that such claim will be decided favorably for the taxpayer 61_tc_795 affd 521_f2d_786 4th cir whether a rea- sonable prospect of recovery exists is determined as of the end of the taxable_year for which the deduction is claimed id petitioners argue and respondent does not dispute that d c law determines whether the actions of mr earls with respect to the dollar_figure that mr ackerman through somerville s trust invested in usv constitute theft petitioners and respondent disagree over whether those actions constitute theft under d c law we need not resolve that disagreement that is because assuming arguendo that we were to find that the actions of mr earls with respect to the dollar_figure that mr ackerman through somerville s trust invested in usv constituted theft under d c law on the instant record we nonetheless would and do below reject petitioners’ position that they are entitled for their taxable_year to a deduction under sec_165 with respect to the claimed theft_loss we have found that mr ackerman became aware of the claimed theft_loss in and that on date in an effort to recover damages of approximately dollar_figure with respect to that loss somerville s trust and certain other parties filed a law- suit in the u s district_court for maryland against mr ferreira and ferreira isbell somerville s trust pursued that lawsuit until date when the parties involved in the ferreira litigation filed a stipulation of dismissal we have also found that on date in an effort to recover damages of at least dollar_figure with respect to the claimed theft_loss somerville s trust filed a lawsuit in the u s district_court for the district of columbia against inter alia mr earls usv partners and u s technologies the pendency of the above-described lawsuits to recover the claimed theft_loss gives rise to an inference that as of the end of their taxable_year somerville s trust had a claim for reimbursement that pro- vided a reasonable_prospect_of_recovery with respect to that claimed loss see 675_f2d_1077 9th cir affg tcmemo_1979_479 41_tc_269 based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that as of the end of there was no reasonable_prospect_of_recovery of the dollar_figure that mr ackerman through 102somerville s trust did not file the lawsuit in the u s district_court for the district of columbia against inter alia mr earls usv partners and u s technologies until date however that fact does not negate the inference that as of the end of their taxable_year somerville s trust had a claim for reimbursement that provided a reasonable_prospect_of_recovery with respect to the claimed theft_loss see 675_f2d_1077 9th cir affg tcmemo_1979_479 71_tc_501 moreover on the record before us we are unable to find that the lawsuits that somerville s trust filed on date and date were ‘specious speculative or wholly without merit’ 41_tc_269 quoting 266_f2d_154 6th cir revg on this issue 25_tc_774 somerville s trust invested in usv on that record we further find that petitioners have failed to carry their burden of estab- lishing that they are entitled for their taxable_year to deduct under sec_165 the claimed theft_loss accuracy-related_penalty under sec_6662 in the notice for and respondent determined that petitioners are liable for each of those years for the accuracy- related penalty under sec_6662 according to respondent petitioners are liable for those penalties because of substantial understatements of tax under sec_6662 that are attrib- utable solely to the respective schedule c deductions claimed in the joint_return and the joint_return sec_6662 imposes an accuracy-related_penalty equal to percent of the underpayment_of_tax attributable to inter alia a substantial_understatement of tax sec_6662 an understatement is equal to the excess of the amount of tax re- quired to be shown in the tax_return over the amount of tax shown in the tax_return sec_6662 and is substantial in the case of an individual if it exceeds the greater of percent of the tax required to be shown or dollar_figure sec_6662 the amount of the understatement is to be reduced to the extent that it is attributable to inter alia the tax treatment of an item for which there is or was substantial_authority see sec_6662 in order to satisfy the substantial_authority standard of sec_6662 petitioners must show that the weight of authorities supporting their tax_return is substantial in relation to those supporting a contrary posi- tion see 91_tc_686 affd 893_f2d_656 4th cir that standard is not so stringent that a taxpayer’s treatment must be one that is ulti- mately upheld in litigation or that has a greater than 50-percent likelihood of being sustained in litigation sec_1 d income_tax regs a taxpayer may have substantial au- thority for a position even where it is supported only by a well- reasoned construction of the pertinent statutory provision as applied to the relevant facts see sec_1_6662-4 income_tax regs there may be substantial_authority for more than one position with respect to the same item sec_1 d i income_tax regs the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circum- stances including the taxpayer’s efforts to assess such tax- payer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs reli- ance on the advice of a professional does not necessarily demon- strate reasonable_cause and good_faith unless under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id in this connection a taxpayer must demonstrate that the taxpayer’s reliance on the advice of a professional concerning substantive tax law was objectively reasonable 39_f3d_402 2d cir affg tcmemo_1993_480 a taxpayer’s reliance on the advice of a professional will be objectively reasonable only if the taxpayer has provided necessary and accurate information to the professional 115_tc_43 affd 299_f3d_221 3d cir see also 70_tc_158 petitioners argue that they are not liable for each of their taxable_year sec_2002 and for the accuracy-related_penalty under sec_6662 because respondent has failed to introduce some evidence that it was appropriate to assert that penalty as we understand it petitioners are arguing that respondent has not satisfied respondent’s burden of production under sec_7491 with respect to those accuracy-related_penalties on the record before us we reject that argument to meet respondent’s burden of production under sec_7491 respondent must come forward with sufficient evidence showing that it is appropriate to impose the accuracy-related_penalty under sec_6662 for each of petitioners’ taxable_year sec_2002 and see 116_tc_438 the accuracy-related_penalty that respondent deter- mined for each of petitioners’ taxable_year sec_2002 and is imposed on an underpayment_of_tax for each of those years that is attributable to a substantial_understatement of tax resulting from respondent’s disallowance of petitioners’ claimed schedule c deductions which we have sustained on the record before us we find that respondent has satisfied respondent’s burden of produc- tion under sec_7491 with respect to the accuracy-related_penalty under sec_6662 that respondent determined for each of petitioners’ taxable_year sec_2002 and although respondent bears and has satisfied the burden of production with respect to the accuracy-related_penalties at issue respondent need not introduce evidence regarding reason- able cause substantial_authority or similar provisions the taxpayer bears the burden_of_proof with regard to those issues higbee v commissioner supra pincite as discussed above petitioners do not dispute that they bear the burden_of_proof with respect to the accuracy-related_penalty under sec_6662 that respondent determined for each of their taxable_year sec_2002 and instead petitioners argue that they are not liable for each of those years for that penalty because there was substantial_authority to support their tax_return position with respect to their respective claimed schedule c deductions for and petitioners’ substantial_authority argument and they acted with reasonable_cause and in good_faith in taking that position petitioners’ reasonable_cause argument we turn first to petitioners’ substantial_authority argu- ment it is petitioners’ position that they had substantial_authority for their respective claimed schedule c deductions in the joint_return and the joint_return that respondent disallowed thereby resulting in a substantial_understatement of tax for each of those years according to petitioners they claimed those schedule c deductions because during each of peti- tioners’ taxable_year sec_2002 and mr ackerman was engaged in a trade_or_business of providing advisory services within the meaning of sec_162 the principal authorities on which petitioners rely to establish their claim about mr ackerman’s alleged business are revrul_56_542 and 227_f2d_692 5th cir we found those authorities to be materially distinguishable from the instant cases and petitioners’ reliance on those authorities to be misplaced on the record before us we reject petitioners’ substantial author- ity argument we turn now to petitioners’ reasonable_cause argument as we understand it it is petitioners’ position that they acted with reasonable_cause and in good_faith in claiming the respec- tive schedule c deductions in the joint_return and the joint_return because they relied on mr levinton and mr lerner in claiming those deductions mr ackerman’s own testimony undermines petitioners’ reason- able cause argument the trial transcript reflects that the following exchange took place between petitioners’ counsel and mr ackerman on direct examination q mr ackerman are there ever situations and i’m talking the period through where tax reporting issues come to your attention before a tax_return is filed do you remember any situations a no q well how about the deduction of the schedule c business_expenses for and a i’m sorry i was told that that was at is- sue 103we also found the other cases on which petitioners rely to establish that during each of the years at issue mr ackerman was engaged in a trade_or_business of providing advisory services within the meaning of sec_162 to be materially distinguish- able from the instant cases and petitioners’ reliance on those other cases to be misplaced see supra note 104mr miller prepared the joint_return and the joint_return q okay why did you understand or what were you told in terms of it being at issue a mr levinton and mr lerner said that they were told that certain of my expenses for the busi- nesses that i was in would not be accepted for a deduc- tion q okay and what did you and they discuss about them if anything a well frankly i was incredulous because how could they not be since i was in the business so i asked them i reaffirmed what is your opinion about these appropriate deductions for my business and they said absolutely and was this a conversation you had with respect to both returns the and the it was a conceptual discussion about how these expenses which continued during those periods of time should be handled q but my question more specifically is do you recall that discussion with them with respect to both your and returns only upon learning that these deductions would not be allowed q okay but this issue basically existed before then because of a dispute over schedule c and schedule a and it’s the same issue and i went to my accountants and i went to my lawyers and i said am i accounting for these things properly they said well what did you spend it for basically to create business to create revenue to create the things that i’ve described they said well these are schedule c de- ductions plain and simple q lerner and this is mr howard levinton and mr perry a yes reproduced literally q a a a except for the above-quoted testimony of mr ackerman about what he told mr levinton and mr lerner there is no evidence in the record establishing what mr ackerman told mr levinton and mr lerner when he discussed with them the propriety of petition- ers’ claimed schedule c deductions on the record before us we find that petitioners have failed to carry their burden of estab- lishing that mr ackerman provided necessary and accurate infor- mation to mr levinton and mr lerner regarding petitioners’ claimed schedule c deductions on that record we further find that petitioners have failed to carry their burden of establish- ing that mr ackerman reasonably relied on the advice of mr levinton and mr lerner in claiming the respective schedule c deductions in the joint return105 and the joint_return see neonatology associates p a v commissioner t c pincite ma-tran corp v commissioner t c pincite on the record before us we find that petitioners have failed to carry their burden of establishing that there was reasonable_cause for and that they acted in good_faith with respect to the underpayment for each of their taxable_year sec_2002 105indeed on the record before us we find that petitioners could not have relied on any advice of mr lerner in deducting the claimed schedule c deductions in petitioners’ joint_return that is because mr lerner testified and we have found that he did not even become aware of respondent’s position with respect to the respective claimed schedule c deductions for and until around early which was more than a year after petitioners filed the joint_return on date and that is attributable to petitioners’ claimed schedule c deductions based upon our examination of the entire record before us we find that there is a substantial_understatement of tax for each of petitioners’ taxable_year sec_2002 and on that re- cord we further find that petitioners have failed to carry their burden of establishing that they are not liable for each of their taxable_year sec_2002 and for the accuracy-related_penalty under sec_6662 we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing the concessions of respondent and the concession of petitioners decisions will be entered under rule 106see supra note describing the concession by both respondent and petitioners with respect to the payment of dollar_figure to nevada media partners that petitioners deducted in the schedule c and that respondent disallowed in the notice for and appendix a on date somerville virtually all of which mr ackerman owned indirectly formed crown davidson partners llc crown davidson partners on date somerville invested dollar_figure million in crown davidson partners and crown davidson partners acquired big_number shares of preferred_stock of davidson cotton on date somerville contributed its interest in crown davidson partners as well as dollar_figure to crown davidson investments llc crown davidson investments in return for which somerville received a 47-percent interest in crown davidson investments as of date crown davidson in- vestments owned a 8-percent interest and kevin gay owned a percent interest in crown davidson partners as of date crown davidson holdings llc crown davidson holdings owned a 03-percent interest gard invest- ments inc owned a 25-percent interest and j rothschild 107the record does not establish the percentage interest that somerville owned in crown davidson partners and contributed to crown davidson investments nor does it establish the date on which somerville acquired that interest it is not clear from the record whether somerville acquired the percentage interest that it owned in crown davidson partners and contributed to crown davidson investments in exchange for the dollar_figure million that it invested in crown davidson partners 108as of date crown davidson investments was the managing member of crown davidson partners nominees guernsey limited owned a 5-percent interest in crown davidson investments as of date the members of crown davidson holdings were crown davidson management llc crown davidson manage- ment and gard investments 109the record does not disclose the identities of the members of crown davidson management the record does establish that as of date mr deutschman served as the manager of that entity 110the record does not disclose the respective percentages of crown davidson holdings that crown davidson management and gard investments owned appendix b on dates not disclosed by the record after the formation of crown fresh direct somerville acquired an interest in crown fresh direct thereafter somerville contributed that interest to crown fresh direct investments llc crown fresh direct in- vestments as of date the following owned the percentage interests listed in crown fresh direct owner percentage interest crown fresh direct investments mr ba mr calise mr squire judith leedom tyrer l-a a gift trust for the benefit of nathanael leedom ackerman l-a a gift trust for the benefit of elliot leedom ackerman as of date crown fresh direct ii llc crown fresh direct ii owned a 100-percent interest in crown fresh direct investments 111the record does not disclose the percentage of crown fresh direct that somerville acquired and contributed to crown fresh direct investments 112as of date crown fresh direct investments was the managing member of crown fresh direct 113as of date crown fresh direct management llc crown fresh direct management was the managing member of crown fresh direct investments as of date somerville owned a 100-percent inter- est in crown fresh direct ii as of date the following owned the percentage interests listed in crown fresh direct management owner mr deutschman mr lerner mr squire mr leraris mr kaji percentage interest 114as of date somerville was the managing member of crown fresh direct ii as of that date jason ackerman was also a member of crown fresh direct ii
